Exhibit 10.1

SECURITIES PURCHASE AGREEMENT

This Securities Purchase Agreement (this “Agreement”) is dated as of May 9, 2013
by and among MediciNova, Inc., a Delaware corporation (the “Company”), and each
purchaser identified on Schedule A hereto (each, including its successors and
permitted assigns, a “Purchaser” and collectively, the “Purchasers”).

RECITALS

A. The Company and each Purchaser is executing and delivering this Agreement in
reliance upon the exemption from securities registration afforded by
Section 4(2) of the Securities Act of 1933, as amended (the “Securities Act”),
and Rule 506 of Regulation D (“Regulation D”) as promulgated by the United
States Securities and Exchange Commission (the “Commission”) under the
Securities Act.

B. Each Purchaser, severally and not jointly, wishes to purchase, and the
Company wishes to sell, upon the terms and conditions stated in this Agreement,
(i) that aggregate number of shares of common stock, par value $0.001 per share
(the “Common Stock”), of the Company, set forth below such Purchaser’s name on
the signature page of this Agreement (which aggregate amount for all Purchasers
together shall be 1,158,730 shares of Common Stock and shall be collectively
referred to herein as the “Shares”) and (ii) warrants, in substantially the form
attached hereto as Exhibit A (the “Warrants”), to acquire up to that number of
additional shares of Common Stock equal to seventy-five percent (75%) of the
number of Shares purchased by such Purchaser (rounded down to the nearest whole
share) (the shares of Common Stock issuable upon exercise of or otherwise
pursuant to the Warrants collectively are referred to herein as the “Warrant
Shares”).

C. The Shares, the Warrants and the Warrant Shares collectively are referred to
herein as the “Securities”.

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and the Purchasers hereby
agree as follows:

ARTICLE I.

DEFINITIONS

1.1 Definitions. In addition to the terms defined elsewhere in this Agreement,
for all purposes of this Agreement, the following terms shall have the meanings
indicated in this Section 1.1:

“Acquiring Person” has the meaning set forth in Section 4.6.

“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly through one or more intermediaries, Controls, is controlled by or
is under common control with such Person, as such terms are used in and
construed under Rule 405 under the Securities Act. With respect to a Purchaser,
any investment fund or managed account that is managed on a discretionary basis
by the same investment manager as such Purchaser will be deemed to be an
Affiliate of such Purchaser.

“Agreement” has the meaning set forth in the Preamble.

“Board of Directors” means the board of directors of the Company.



--------------------------------------------------------------------------------

“Business Day” means any day except Saturday, Sunday, any day which is a federal
legal holiday in the United States or any day on which banking institutions in
the State of California are authorized or required by law or other governmental
action to close.

“California Courts” means the state and federal courts sitting in the county of
San Diego, California.

“Closing” means the closing of the purchase and sale of the Shares and the
Warrants pursuant to this Agreement.

“Closing Date” means the Trading Day when all of the Transaction Documents have
been executed and delivered by the applicable parties thereto, and all of the
conditions set forth in Sections 2.1, 2.2, 5.1 and 5.2 hereof are satisfied or
waived, as the case may be, or such other date as the parties may agree.

“Commission” has the meaning set forth in the Recitals.

“Common Stock” has the meaning set forth in the Recitals, and also includes any
other class of securities into which the Common Stock may hereafter be
reclassified or changed into.

“Company” has the meaning set forth in the Preamble.

“Company Counsel” means Cooley LLP, with offices located at 4401 Eastgate Mall,
San Diego, California 92121.

“Company Deliverables” has the meaning set forth in Section 2.2(a).

“Company’s Knowledge” means with respect to any statement made to the Company’s
Knowledge, that the statement is based upon the actual knowledge of the
executive officers of the Company.

“Control” (including the terms “controlling”, “controlled by” or “under common
control with”) means the possession, direct or indirect, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise.

“Disclosure Materials” has the meaning set forth in Section 3.1(a).

“Disclosure Schedules” has the meaning set forth in Section 3.1.

“DTC” has the meaning set forth in Section 4.1(c).

“Environmental Laws” has the meaning set forth in Section 3.1(ff).

“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
successor statute, and the rules and regulations promulgated thereunder.

“FDA” has the meaning set forth in Section 3.1(t).

“GAAP” means U.S. generally accepted accounting principles, as applied by the
Company.

“Governmental Licenses” has the meaning set forth in Section 3.1(t).



--------------------------------------------------------------------------------

“Indemnified Liabilities” has the meaning set forth in Section 6.19(a).

“Indemnitees” has the meaning set forth in Section 6.19(a).

“Intellectual Property Rights” has the meaning set forth in Section 3.1(v).

“Irrevocable Transfer Agent Instructions” means, with respect to the Company,
the Irrevocable Transfer Agent Instructions, in the form of Exhibit C, executed
by the Company and delivered to and acknowledged in writing by the Transfer
Agent.

“Lien” means any lien, charge, claim, encumbrance, security interest, right of
first refusal, preemptive right or other restrictions of any kind.

“Material Adverse Effect” means a material adverse effect on the results of
operations, assets, business or financial condition of the Company and the
Subsidiaries, taken as a whole, except that any of the following, either alone
or in combination, shall not be deemed a Material Adverse Effect: (i) effects
caused by changes or circumstances affecting general market conditions in the
U.S. economy or which are generally applicable to the industry in which the
Company operates, provided that such effects are not borne disproportionately by
the Company, (ii) effects resulting from or relating to the announcement or
disclosure of the sale of the Securities or other transactions contemplated by
this Agreement, or (iii) effects caused by any event, occurrence or condition
resulting from or relating to the taking of any action in accordance with the
Transaction Documents.

“Material Contract” means any contract of the Company that has been filed or was
required to have been filed as an exhibit to the SEC Reports pursuant to
Item 601(b)(4) or Item 601(b)(10) of Regulation S-K.

“OFAC” has the meaning set forth in Section 3.1(kk).

“Outside Date” means the fifth Trading Day following the date of this Agreement.

“Person” means an individual, corporation, partnership, limited liability
company, trust, business trust, association, joint stock company, joint venture,
sole proprietorship, unincorporated organization, governmental authority or any
other form of entity not specifically listed herein.

“Principal Trading Market” means the Trading Market on which the Common Stock is
primarily listed on and quoted for trading, which, as of the date of this
Agreement and the Closing Date, shall be the Nasdaq Global Market.

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.

“Purchase Price” means $3.15.

“Purchaser” or “Purchasers” has the meaning set forth in the Recitals.

“Purchaser Deliverables” has the meaning set forth in Section 2.2(b).

“Regulation D” has the meaning set forth in the Recitals.

“Required Approvals” has the meaning set forth in Section 3.1(l).



--------------------------------------------------------------------------------

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

“SEC Reports” has the meaning set forth in Section 3.1(a).

“Secretary’s Certificate” has the meaning set forth in Section 2.2(a)(v).

“Securities” has the meaning set forth in the Recitals.

“Securities Act” has the meaning set forth in the Recitals.

“Shares” has the meaning set forth in the Recitals.

“Short Sales” include, without limitation, (i) all “short sales” as defined in
Rule 200 promulgated under Regulation SHO under the Exchange Act, whether or not
against the box, and all types of direct and indirect stock pledges, forward
sale contracts, options, puts, calls, short sales, swaps, “put equivalent
positions” (as defined in Rule 16a-1(h) under the Exchange Act) and similar
arrangements (including on a total return basis), and (ii) sales and other
transactions through non-U.S. broker dealers or foreign regulated brokers (but
shall not be deemed to include the location and/or reservation of borrowable
shares of Common Stock).

“Stock Certificate” has the meaning set forth in Section 2.1(c).

“Subscription Amount” means, with respect to each Purchaser, the aggregate
amount to be paid for the Shares and the related Warrants purchased hereunder as
indicated on such Purchaser’s signature page to this Agreement next to the
heading “Aggregate Purchase Price (Subscription Amount)” in United States
dollars and in immediately available funds.

“Subsidiary” means any subsidiary of the Company as set forth on Exhibit 21.1 to
the Company’s Annual Report on Form 10-K for the fiscal year ended December 31,
2009.

“Trading Affiliate” has the meaning set forth in Section 3.2(i).

“Trading Day” means (i) a day on which the Common Stock is listed or quoted and
traded on its Principal Trading Market (other than the OTC Bulletin Board), or
(ii) if the Common Stock is not listed on a Trading Market (other than the OTC
Bulletin Board), a day on which the Common Stock is traded in the over the
counter market, as reported by the OTC Bulletin Board, or (iii) if the Common
Stock is not quoted on any Trading Market, a day on which the Common Stock is
quoted in the over the counter market as reported in the “pink sheets” by Pink
Sheets LLC (or any similar organization or agency succeeding to its functions of
reporting prices); provided, that in the event that the Common Stock is not
listed or quoted as set forth in (i), (ii) and (iii) hereof, then Trading Day
shall mean a Business Day.

“Trading Market” means whichever of the New York Stock Exchange, the NYSE Amex,
the NASDAQ Global Select Market, the NASDAQ Global Market, the NASDAQ Capital
Market or the OTC Bulletin Board on which the Common Stock is listed or quoted
for trading on the date in question.

“Transaction Documents” means this Agreement, the schedules and exhibits
attached hereto, the Warrants and the Irrevocable Transfer Agent Instructions.



--------------------------------------------------------------------------------

“Transfer Agent” means American Stock Transfer & Trust Company, LLC, the current
transfer agent of the Company, with a mailing address of 6201 15th Avenue,
Brooklyn, New York 11219 and a facsimile number of (718) 765-8719 or any
successor transfer agent for the Company.

“Treasury” has the meaning set forth in Section 3.2(p).

“Warrants” has the meaning set forth in the Recitals to this Agreement.

“Warrant Shares” has the meaning set forth in the Recitals.

ARTICLE II.

PURCHASE AND SALE

2.1 Closing.

(a) Amount. Subject to the terms and conditions set forth in this Agreement, at
the Closing, the Company shall issue and sell to each Purchaser, and each
Purchaser shall, severally and not jointly, purchase from the Company, such
number of shares of Common Stock equal to the quotient resulting from dividing
(i) the Subscription Amount for such Purchaser by (ii) the Purchase Price,
rounded down to the nearest whole Share. In addition, each Purchaser shall
receive a Warrant to purchase a number of Warrant Shares equal to seventy-five
percent (75%) of the number of Shares purchased by such Purchaser, rounded down
to the nearest whole Share, as indicated below such Purchaser’s name on the
signature page to this Agreement. The Warrants shall have an exercise price per
Warrant Share equal to the Purchase Price, subject to adjustment as provided in
the Warrants.

(b) Closing. The Closing of the purchase and sale of the Shares and Warrants
shall take place at the offices of Cooley LLP, 4401 Eastgate Mall, San Diego,
California 92121 on the Closing Date or at such other locations or remotely by
facsimile transmission or other electronic means as the parties may mutually
agree.

(c) Form of Payment. Except as may otherwise be agreed to among the Company and
one or more of the Purchasers, on or prior to the Closing Date, each Purchaser
will wire its Subscription Amount, in United States dollars and in immediately
available funds, in accordance with wire instructions provided by the Company to
the Purchasers prior to the Closing. On or before the Closing, the Company shall
irrevocably instruct the Transfer Agent to deliver to each Purchaser a stock
certificate, free and clear of all restrictive and other legends (except as
expressly provided in Section 4.1(b) hereof), evidencing the number of Shares
such Purchaser is purchasing as is set forth on such Purchaser’s signature page
to this Agreement next to the heading “Number of Shares to be Acquired” (the
“Stock Certificate”), within three (3) Trading Days after the Closing and the
Company shall deliver to each Purchaser a Warrant, free and clear of all
restrictive and other legends (except as expressly provided in Section 4.1(b)
hereof), evidencing the number of Warrants such Purchaser is purchasing as is
set forth on such Purchaser’s signature page to this Agreement next to the
heading “Underlying Shares Subject to Warrant”, within three (3) Trading Days
after the Closing. The foregoing notwithstanding, if the Purchaser has indicated
to the Company at the time of execution of this Agreement a need to settle
“delivery versus payment”, the Company shall deliver to such Purchaser or such
Purchaser’s designated custodian the original stock certificates and Warrants on
or prior to the Closing and, upon receipt, the Purchaser shall wire the
aggregate Subscription Amount as provided in the first sentence of this
Section 2.1(c).

2.2 Closing Deliveries. (a) On or prior to the Closing, the Company shall issue,
deliver or cause to be delivered to each Purchaser the following (the “Company
Deliverables”):

(i) this Agreement, duly executed by the Company;



--------------------------------------------------------------------------------

(ii) a facsimile copy of the Stock Certificate, free and clear of all
restrictive legends (except as provided in Section 4.1(b) hereof), evidencing
the Shares subscribed for by such Purchaser hereunder, registered in the name of
such Purchaser as set forth on the Stock Certificate Questionnaire included as
Exhibit B-2 hereto, with the original Stock Certificate delivered within three
(3) Trading Days of Closing; provided, however that the receipt of such
facsimile shall be conditioned on the Company receiving a completed Stock
Certificate Questionnaire from such Purchaser no later than one (1) Business Day
prior to the Closing Date;

(iii) a facsimile copy of the Warrant, executed by the Company and registered in
the name of such Purchaser as set forth on the Stock Certificate Questionnaire
included as Exhibit B-2 hereto, pursuant to which such Purchaser shall have the
right to acquire such number of Warrant Shares equal to seventy-five percent
(75%) of the number of Shares issuable to such Purchaser pursuant to
Section 2.2(a)(ii), rounded down to the nearest whole Share, on the terms set
forth therein, with the original Warrant delivered within three (3) Trading Days
of Closing; provided, however that the receipt of such facsimile shall be
conditioned on the Company receiving a completed Stock Certificate Questionnaire
from such Purchaser no later than one (1) Business Day prior to the Closing
Date;

(iv) duly executed instructions to the Transfer Agent instructing the Transfer
Agent to (a) deliver, on an expedited basis, a certificate evidencing a number
of Shares equal to such Purchaser’s Subscription Amount divided by the Purchase
Price, rounded down to the nearest whole Share, registered in the name of such
Purchaser and (b) establish a reserve of shares of Common Stock to be issued
upon the exercise of the Warrants in accordance with their terms;

(v) a certificate of the Secretary of the Company (the “Secretary’s
Certificate”), dated as of the Closing Date, (a) certifying the resolutions
adopted by the Board of Directors of the Company or a duly authorized committee
thereof approving the transactions contemplated by this Agreement and the other
Transaction Documents and the issuance of the Securities, (b) certifying the
current versions of the certificate of incorporation, as amended, and by-laws of
the Company and (c) certifying as to the signatures and authority of persons
signing the Transaction Documents and related documents on behalf of the
Company, in the form attached hereto as Exhibit D;

(vi) the Compliance Certificate referred to in Section 5.1(i);

(vii) a certificate evidencing the good standing of the Company issued by the
Secretary of State of the State of Delaware, as of a date within three
(3) Business Days of the Closing Date;

(viii) a certificate of existence and authorization issued by the Secretary of
State of the State of California, as of a date within three (3) Business Days of
the Closing Date; and

(ix) a certified copy of the certificate of incorporation, as certified by the
Secretary of State (or comparable office) of Delaware, as of a date within three
(3) Business Days of the Closing Date.

(b) On or prior to the Closing, each Purchaser shall deliver or cause to be
delivered to the Company the following (the “Purchaser Deliverables”):

(i) this Agreement, duly executed by such Purchaser;

(ii) its Subscription Amount, in United States dollars and in immediately
available funds, in the amount set forth below such Purchaser’s name on the
applicable signature page hereto under the heading “Aggregate Purchase Price
(Subscription Amount)” by wire transfer to the Company, as set forth on
Exhibit F attached hereto; and



--------------------------------------------------------------------------------

(iii) a fully completed and duly executed Accredited Investor Questionnaire,
satisfactory to the Company, and Stock Certificate Questionnaire in the forms
attached hereto as Exhibits B-1 and B-2, respectively.

ARTICLE III.

REPRESENTATIONS AND WARRANTIES

3.1 Representations and Warranties of the Company. Except (i) as set forth in
the schedules delivered herewith (the “Disclosure Schedules”), which Disclosure
Schedules shall be deemed a part hereof and shall qualify any representation
made herein to the extent of the disclosure contained in the corresponding
section of the Disclosure Schedules (provided that any information disclosed in
the Disclosure Schedules under any section number shall be deemed to be
disclosed and incorporated into any other section number under the Agreement
where it is reasonably evident that such item should have been disclosed under
such other section number), or (ii) as disclosed in the SEC Reports, the Company
hereby represents and warrants as of the date hereof and the Closing Date
(except for the representations and warranties that speak as of a specific date,
which shall be made as of such date), to each of the Purchasers:

(a) SEC Reports; Disclosure Materials. The Company has filed all reports,
schedules, forms, statements and other documents required to be filed by it
under the Exchange Act, including pursuant to Section 13(a) or 15(d) thereof,
for the two years preceding the date hereof (or such shorter period as the
Company was required by law or regulation to file such material) (the foregoing
materials, including the exhibits thereto and documents incorporated by
reference therein, being collectively referred to herein as the “SEC Reports”,
and the SEC Reports, together with the Disclosure Schedules, being collectively
referred to as the “Disclosure Materials”) on a timely basis or has received a
valid extension of such time of filing and has filed any such SEC Reports prior
to the expiration of any such extension, and where the failure to file on a
timely basis would not have or reasonably be expected to result in a Material
Adverse Effect. As of their respective filing dates, or to the extent corrected
by a subsequent restatement, the SEC Reports included in the Disclosure
Materials complied in all material respects with the requirements of the
Securities Act and the Exchange Act and the rules and regulations of the
Commission promulgated thereunder, and none of the SEC Reports included in the
Disclosure Materials, when filed, contained any untrue statement of a material
fact or omitted to state a material fact required to be stated therein or
necessary in order to make the statements therein, in light of the circumstances
under which they were made, not misleading. The Company is not, and has never
been, an issuer subject to Rule 144(i) under the Securities Act. Each of the
Material Contracts to which the Company or any Subsidiary is a party or to which
the property or assets of the Company or any of its Subsidiaries are subject has
been filed as an exhibit, or duly incorporated by reference, to the SEC Reports.

(b) Private Placement. Assuming the accuracy of the Purchasers’ representations
and warranties set forth in Section 3.2 of this Agreement and the accuracy of
the information disclosed in the Accredited Investor Questionnaires provided by
the Purchasers, no registration under the Securities Act is required for the
offer and sale of the Securities by the Company to the Purchasers under the
Transaction Documents. Assuming the making and the obtaining of the Required
Approvals, the issuance and sale of the Securities hereunder does not contravene
the rules and regulations of the Trading Market.

(c) Registration Rights. No Person has any right to cause the Company to effect
the registration under the Securities Act of any securities of the Company other
than those securities which are currently registered on an effective
registration statement on file with the Commission.



--------------------------------------------------------------------------------

(d) Disclosure. The Company confirms that it has not provided, and to the
Company’s Knowledge, none of its officers or directors nor any other Person
acting on its or their behalf has provided, any Purchaser or its respective
agents or counsel with any information that constitutes material, non-public
information regarding the Company or its Subsidiaries except (i) insofar as the
existence, provisions and terms of the Transaction Documents and the proposed
transactions hereunder may constitute such information, all of which will be
disclosed by the Company in the Current Report on Form 8-K as contemplated by
Section 4.5 hereof or (ii) to such Purchaser, prior to such disclosure, that has
executed a written agreement regarding the confidentiality and use of such
information. The Company understands and confirms that the Purchasers will rely
on the foregoing representations in effecting transactions in securities of the
Company.

(e) No Integrated Offering. Assuming the accuracy of the Purchasers’
representations and warranties set forth in Section 3.2, none of the Company,
its Subsidiaries nor, to the Company’s Knowledge, any of its Affiliates or any
Person acting on its behalf has, directly or indirectly, at any time, made any
offers or sales of any Company security or solicited any offers to buy any
security under circumstances that would (i) eliminate the availability of the
exemption from registration under Regulation D under the Securities Act in
connection with the offer and sale by the Company of the Securities as
contemplated hereby or (ii) cause the offering of the Securities pursuant to the
Transaction Documents to be (x) integrated with prior offerings by the Company
for purposes of any applicable law or regulation or (y) aggregated with prior
offerings by the Company in a manner that would require the prior approval of
the stockholders of the Company prior to the consummation of the transactions
contemplated hereby under the rules and regulations of any Trading Market on
which any of the securities of the Company are listed or designated.

(f) No General Solicitation. The Company has not offered or sold any of the
Securities by any form of general solicitation or general advertising.

(g) Acknowledgment Regarding Purchasers’ Purchase of Securities. The Company
acknowledges and agrees that each of the Purchasers is acting solely in the
capacity of an arm’s length purchaser with respect to the Transaction Documents
and the transactions contemplated hereby and thereby. The Company further
acknowledges that no Purchaser is acting as a financial advisor or fiduciary of
the Company (or in any similar capacity) with respect to the Transaction
Documents and the transactions contemplated thereby and any advice given by any
Purchaser or any of their respective representatives or agents in connection
with the Transaction Documents and the transactions contemplated thereby is
merely incidental to the Purchasers’ purchase of the Securities.

(h) Subsidiaries. Except as disclosed in the SEC Reports, the Company does not
have any other Subsidiaries as of the Closing Date.

(i) Organization and Qualification. The Company and each of its Subsidiaries
have been duly organized and are validly existing and in good standing under the
laws of their respective jurisdictions of organization, are duly qualified to do
business and are in good standing in each jurisdiction in which their respective
ownership or lease of property or the conduct of their respective businesses
requires such qualification, and have all power and authority necessary to own
or hold their respective properties and to conduct the businesses in which they
are engaged, except where the failure to be so qualified or have such power or
authority would not, individually or in the aggregate, have a Material Adverse
Effect.

(j) Authorization; Enforcement; Validity. The Transaction Documents have been
duly authorized, executed and delivered by the Company, and all action required
to be taken by the Company prior to or as of the Closing Date for the
consummation by the Company of the transactions contemplated hereby has been
duly and validly taken. Each of the Transaction Documents to which the Company
is a party has been duly executed and delivered by the Company and constitutes a
valid and



--------------------------------------------------------------------------------

binding obligation of the Company enforceable against the Company in accordance
with its terms, except as such enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation,
conservatorship, receivership or similar laws relating to, or affecting
generally the enforcement of, creditor’s rights and remedies or by other
equitable principles of general application (including any limitation of
equitable remedies) or, in the case of any indemnification agreement, public
policy.

(k) No Conflicts. The execution, delivery and performance by the Company of the
Transaction Documents, the issuance by the Company of the Securities and the
consummation by the Company of the transactions contemplated by the Transaction
Documents will not (i) conflict with or result in a breach or violation of any
of the terms or provisions of, or constitute a default under, or result in the
creation or imposition of any lien, charge or encumbrance upon any property or
assets of the Company or any of its Subsidiaries pursuant to, any indenture,
mortgage, deed of trust, loan agreement or other agreement or instrument to
which the Company or any of its subsidiaries is a party or by which the Company
or any of its Subsidiaries is bound or to which any of the property or assets of
the Company or any of its Subsidiaries is subject, (ii) result in any violation
of the provisions of the charter or by-laws or similar organizational documents
of the Company or any of its Subsidiaries or (iii) result in the violation of
any law or statute or any judgment, order, rule or regulation of any court or
arbitrator or governmental or regulatory authority, except in the cases of
clauses (i) and (iii) above as would not be reasonably expected to have a
Material Adverse Effect.

(l) Filings, Consents and Approvals. No consent, approval, authorization, order,
registration or qualification of or with any court or arbitrator or governmental
or regulatory authority is required for the execution, delivery and performance
by the Company of the Transaction Documents, the issuance by the Company of any
of the Securities or the consummation of any of the transactions contemplated by
the Transaction Documents, except for (i) filings required by applicable state
securities laws, (ii) the filing of a Notice of Sale of Securities on Form D
with the Commission under Regulation D of the Securities Act, (iii) the filing
of any requisite notices and/or application(s) to the Principal Trading Market
for the issuance and sale of the Securities and the listing of the Shares and
Warrant Shares for trading or quotation, as the case may be, thereon in the time
and manner required thereby, (iv) the filings required in accordance with
Section 4.5 of this Agreement and (v) those that have been made or obtained
prior to the date of this Agreement (collectively, the “Required Approvals”).

(m) Issuance of the Securities. The Shares have been duly authorized and, when
issued and paid for in accordance with the terms of the Transaction Documents,
will be duly and validly issued, fully paid and nonassessable and free and clear
of all Liens imposed by action or inaction of the Company, other than
restrictions on transfer provided for in the Transaction Documents or imposed by
applicable securities laws, and shall not be subject to preemptive or similar
rights. The Warrants have been duly authorized and, when issued and paid for in
accordance with the terms of the Transaction Documents, will be duly and validly
issued, free and clear of all Liens, other than restrictions on transfer
provided for in the Transaction Documents or imposed by applicable securities
laws, and shall not be subject to preemptive or similar rights of stockholders.
The Warrant Shares issuable upon exercise of the Warrants have been duly
authorized and, when issued and paid for in accordance with the terms of the
Transaction Documents and the Warrants will be duly and validly issued, fully
paid and nonassessable, free and clear of all Liens, other than restrictions on
transfer provided for in the Transaction Documents or imposed by applicable
securities laws, and shall not be subject to preemptive or similar rights of
stockholders. Assuming the accuracy of the representations and warranties of the
Purchasers in this Agreement, the Securities will be issued in compliance with
all applicable federal and state securities laws. As of the Closing Date, the
Company shall have reserved from its duly authorized capital stock the number of
shares of Common Stock issuable upon exercise of the Warrants (without taking
into account any limitations on the exercise of the Warrants set forth in the
Warrants). The Company shall, so long as any of the Warrants are outstanding,
take all action necessary to reserve and keep available out of its authorized
and unissued capital stock, solely for the



--------------------------------------------------------------------------------

purpose of effecting the exercise of such outstanding Warrants, the number of
shares of Common Stock issuable upon exercise of such outstanding Warrants
(without taking into account any limitations on the exercise of the Warrants set
forth in the Warrants).

(n) Capitalization. The authorized capital stock of the Company and the shares
thereof issued and outstanding were as set forth in the SEC Reports as of the
dates reflected therein. All of the outstanding shares of Common Stock have been
duly authorized and validly issued, and are fully paid and nonassessable. Except
as set forth in the SEC Reports and the Transaction Documents, there are no
agreements or arrangements under which the Company is obligated to register the
sale of any securities under the Securities Act. Except as set forth in the SEC
Reports, no shares of Common Stock are entitled to preemptive rights and there
are no outstanding options, warrants, scrip, rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities or rights
convertible into or exchangeable for, any shares of capital stock of the
Company, other than as may have been issued or became issuable subsequent to the
last filed SEC Report pursuant to the terms of an equity incentive plan
maintained by the Company. Except as set forth in the SEC Reports, there are no
outstanding debt securities and no contracts, commitments, understandings, or
arrangements by which the Company is or may become bound to issue additional
shares of the capital stock of the Company or options, warrants, scrip, rights
to subscribe to, calls or commitments of any character whatsoever relating to,
or securities or rights convertible into or exchangeable for, any shares of
capital stock of the Company other than those issued or granted in the ordinary
course of business pursuant to the Company’s equity incentive and/or
compensatory plans or arrangements. Except for customary transfer restrictions
contained in agreements entered into by the Company to sell restricted
securities or as set forth in the SEC Reports, the Company is not a party to any
agreement restricting the voting or transfer of any shares of the capital stock
of the Company and, to the Company’s Knowledge, no such agreements exist. Except
as set forth in the SEC Reports, the offer and sale of all capital stock,
convertible or exchangeable securities, rights, warrants or options of the
Company issued prior to the Closing Date complied with all applicable federal
and state securities laws, and no stockholder has any right of rescission or
damages or any “put” or similar right with respect thereto that would have a
Material Adverse Effect. Except as set forth in the SEC Reports, there are no
securities or instruments containing anti-dilution or similar provisions that
will be triggered by this Agreement or any of the other Transaction Documents or
the consummation of the transactions described herein or therein.

(o) Financial Statements. Except as disclosed in the Disclosure Materials, the
financial statements and the related notes thereto of the Company and its
consolidated Subsidiaries incorporated by reference or included in the SEC
Reports comply in all material respects with the applicable requirements of the
Securities Act and the Exchange Act, as applicable, and present fairly the
consolidated financial position of the Company and its Subsidiaries as of the
dates indicated and the results of their operations and the changes in their
cash flows for the periods specified; such financial statements have been
prepared in conformity with GAAP applied on a consistent basis throughout the
periods covered thereby, and the other financial information included or
incorporated by reference in the SEC Reports has been derived from the
accounting records of the Company and its subsidiaries and presents fairly the
information shown thereby.

(p) Material Changes. Since December 31, 2012, except as specifically disclosed
in a subsequent SEC Report filed prior to the date hereof, (i) there have been
no events, occurrences or developments that have had or would reasonably be
expected to have, either individually or in the aggregate, a Material Adverse
Effect, (ii) the Company has not incurred any material liabilities (contingent
or otherwise) other than (A) trade payables and accrued expenses incurred in the
ordinary course of business consistent with past practice and (B) liabilities
not required to be reflected in the Company’s financial statements pursuant to
GAAP or disclosed in filings made with the Commission, (iii) the Company has not
altered materially its method of accounting or the manner in which it keeps its
accounting books and records, (iv) the Company has not declared or made any
dividend or distribution of cash or other property to



--------------------------------------------------------------------------------

its stockholders or purchased, redeemed or made any agreements to purchase or
redeem any shares of its capital stock (other than in connection with
repurchases of unvested stock issued to employees of the Company), and (v) the
Company has not issued any equity securities to any officer, director or
Affiliate, except Common Stock issued in the ordinary course as dividends on
outstanding preferred stock or upon the exercise of warrants or issued pursuant
to existing Company stock option or upon the exercise of warrants or stock
purchase plans or executive and director compensation arrangements disclosed in
the SEC Reports. Except for the issuance of the Securities contemplated by the
Transaction Documents, no event, liability or development has occurred or exists
with respect to the Company or its Subsidiaries or their respective business,
properties, operations or financial condition, that would be required to be
disclosed by the Company under applicable securities laws at the time this
representation is made that has not been publicly disclosed at least one
(1) Trading Day prior to the date that this representation is made.

(q) Litigation. There are no legal, governmental or regulatory investigations,
actions, suits or proceedings pending to which the Company or any of its
Subsidiaries is or may be a party or to which any property of the Company or any
of its Subsidiaries is or may be the subject that, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect or
materially and adversely affect the ability of the Company to perform its
obligations under the Transaction Documents; no such investigations, actions,
suits or proceedings are, to the Company’s Knowledge, threatened or contemplated
by any governmental or regulatory authority or threatened by others.

(r) Employment Matters. No labor disturbance by or dispute with employees of the
Company or any of its Subsidiaries exists or, to the Company’s Knowledge, is
contemplated or threatened. Neither the Company nor any Subsidiary of the
Company has any collective bargaining arrangements or agreements covering any of
its employees, except as set forth in the SEC Reports. Except as disclosed in
the SEC Reports, no officer, consultant or key employee of the Company or any
Subsidiary whose termination, either individually or in the aggregate, would
reasonably be expected to have a Material Adverse Effect, has terminated or, to
the Company’s Knowledge, has any present intention of terminating his or her
employment or engagement with the Company or any Subsidiary.

(s) Compliance. Neither the Company nor any of its Subsidiaries is (i) in
violation of its charter or by-laws or similar organizational documents; (ii) in
default, and no event has occurred that, with notice or lapse of time or both,
would constitute such a default, in the due performance or observance of any
term, covenant or condition contained in any indenture, mortgage, deed of trust,
loan agreement or other agreement or instrument to which the Company or any of
its Subsidiaries is a party or by which the Company or any of its Subsidiaries
is bound or to which any of the property or assets of the Company or any of its
Subsidiaries is subject; or (iii) in violation of any law or statute or any
judgment, order, rule or regulation of any court or arbitrator or governmental
or regulatory authority, except, in the case of clauses (ii) and (iii) above,
for any such default or violation that would not, individually or in the
aggregate, be reasonably expected to have a Material Adverse Effect.

(t) Regulatory Permits. The Company and each of its Subsidiaries possess such
permits, licenses, approvals, consents and other authorizations (collectively,
“Governmental Licenses”) issued by the appropriate federal, state, local or
foreign regulatory agencies or bodies necessary to conduct the business of the
Company as described in the SEC Reports, including without limitation, all such
registrations, approvals, certificates, authorizations and permits required by
the United States Food and Drug Administration (the “FDA”) or any other federal,
state, local or foreign agencies or bodies engaged in the regulation of clinical
trials, pharmaceuticals, biologics or biohazardous substances or materials,
except where the failure so to possess would not, singly or in the aggregate,
result in a Material Adverse Effect; the Company and each of its Subsidiaries
are in compliance with the requirements of all such Governmental Licenses,
except where the failure so to comply would not, singly or in the aggregate,
result in a Material Adverse Effect; all of the Governmental Licenses are valid
and in full force and effect, except when the invalidity of such Governmental
Licenses or the failure of such Governmental Licenses to be in full force



--------------------------------------------------------------------------------

and effect would not, singly or in the aggregate, result in a Material Adverse
Effect; and neither the Company nor any of its Subsidiaries have received any
notice of proceedings relating to the revocation or modification of any such
Governmental Licenses which, singly or in the aggregate, if the subject of an
unfavorable decision, ruling or finding, would result in a Material Adverse
Effect. The Company has no reason to believe that any party granting any such
Governmental Licenses is considering limiting, suspending or revoking the same
in any material respect.

(u) Title to Assets. The Company and its Subsidiaries have good and valid title
in fee simple to, or have valid rights to lease or otherwise use, all items of
real and personal property reflected in the financial statements included or
incorporated by reference in the SEC Reports that are material to the businesses
of the Company and its Subsidiaries taken as a whole, in each case free and
clear of all liens, encumbrances, claims and defects and imperfections of title
except those that (i) do not materially interfere with the use made and proposed
to be made of such property by the Company and its Subsidiaries or (ii) could
not reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect.

(v) Patents and Trademarks. To the Company’s Knowledge, (i) the Company owns,
possesses or has a valid license to use the Company Intellectual Property Rights
(as defined below), (ii) the Company has not received any written notice within
the prior three (3) years of any infringement of, or conflict with, any
Intellectual Property Rights of any third party, (iii) the Company is not aware
of any third party Intellectual Property Rights that would have a Material
Adverse Effect on the ability of the Company to make, use or sell its products,
(iv) no third party, including any academic or governmental organization,
possesses or could obtain rights to the Company Intellectual Property Rights
which, if exercised, could enable such party to develop products competitive
with those of the Company, and (v) neither the Company nor any of its
Subsidiaries is obligated to pay a material royalty, grant a material license,
or provide other material consideration to any third party in connection with
the Company Intellectual Property Rights. Except as would not have a Material
Adverse Effect, (y) there is no pending or threatened action, suit, proceeding,
or other claim against the Company asserting that the Company or any Company
Intellectual Property Rights infringes any valid claim of a third-party patent,
and (z) the Company has not, within the prior three (3) years, received any
written notice of infringement with respect to any patent or any written notice
challenging the validity, scope or enforceability of any Company Intellectual
Property Rights. For purposes of this Agreement, “Intellectual Property Rights”
means patents, patent rights, patent applications, licenses, inventions,
copyrights, know how (including trade secrets and other unpatented and/or
unpatentable proprietary or confidential information, systems or procedures),
trademarks, service marks and trade names.

(w) Insurance. The Company and its Subsidiaries have insurance covering their
respective properties, operations, personnel and businesses, including business
interruption insurance, which insurance is in amounts and insures against such
losses and risks as are reasonable and prudent to protect the Company and its
Subsidiaries and their respective businesses; and neither the Company nor any of
its Subsidiaries has (i) received notice from any insurer or agent of such
insurer that capital improvements or other expenditures are required or
necessary to be made in order to continue such insurance or (ii) any reason to
believe that it will not be able to renew its existing insurance coverage as and
when such coverage expires or to obtain similar coverage at reasonable cost from
similar insurers as may be necessary to continue its business.

(x) Transactions With Affiliates and Employees. Except as set forth in the SEC
Reports, there are no loans, leases, agreements, contracts, royalty agreements,
management contracts, service arrangements or other continuing transactions
exceeding $120,000 between (a) the Company or any Subsidiary, on the one hand,
and (b) any person or entity who would be covered by Item 404(a) of
Regulation S-K promulgated under the Securities Act, on the other hand. Except
as disclosed in the SEC Reports, there are no outstanding amounts payable to or
receivable from, or advances by the Company or any



--------------------------------------------------------------------------------

of its Subsidiaries to, and neither the Company nor any of its Subsidiaries is
otherwise a creditor of or debtor to, any beneficial owner of more than 5% of
the outstanding shares of Common Stock, or any director, employee or affiliate
of the Company or any of its Subsidiaries, other than (i) reimbursement for
reasonable expenses incurred on behalf of the Company or any of its Subsidiaries
or (ii) as part of the normal and customary terms of such persons’ employment or
service as a director with the Company or any of its Subsidiaries.

(y) Internal Accounting Controls. Except as disclosed in its SEC Reports, the
Company maintains systems of “internal control over financial reporting” (as
defined in Rule 13a-15(f) of the Exchange Act) that comply with the requirements
of the Exchange Act and have been designed by, or under the supervision of the
Company’s principal executive and principal financial officers, or persons
performing similar functions, to provide reasonable assurance that
(i) transactions are executed in accordance with management’s general or
specific authorizations; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
asset accountability; (iii) access to assets is permitted only in accordance
with management’s general or specific authorization; and (iv) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences.
Except as disclosed in the SEC Reports, there are no material weaknesses in the
Company’s internal control over financial reporting.

(z) Sarbanes-Oxley; Disclosure Controls. There is and has been no failure on the
part of the Company or any of the Company’s directors or officers, in their
capacities as such, to comply with any provision of the Sarbanes-Oxley Act of
2002 and the rules and regulations promulgated in connection therewith,
including Section 402 related to loans and Sections 302 and 906 related to
certifications to the extent that the Company is or has been required to comply
with the Sarbanes-Oxley Act and such rules. Except as disclosed in the
Disclosure Materials, the Company maintains “disclosure controls and procedures”
(as defined in Rule 13a-15(e) of the Exchange Act) that are reasonably designed
to ensure that information required to be disclosed by the Company in reports
that it files or submits under the Exchange Act is recorded, processed,
summarized and reported within the time periods specified in the Exchange Act,
and that such information is accumulated and communicated to the Company’s
management as appropriate to allow timely decisions regarding required
disclosure. The Company has carried out evaluations of the effectiveness of its
disclosure controls and procedures as required by Rule 13a-15 of the Exchange
Act.

(aa) Certain Fees. Neither the Company nor any of its Subsidiaries is a party to
any contract, agreement or understanding with any person (other than the
Transaction Documents, the engagement letter between JMP Securities LLC and the
Company and any fees payable to Ladenburg Thalmann & Co. Inc. in connection with
the offering and sale of the Securities) that would give rise to a valid claim
against the Company or any of its Subsidiaries for a brokerage commission,
finder’s fee or like payment in connection with the offering and sale of the
Securities.

(bb) Investment Company. The Company is not and, after giving effect to the
offering and sale of the Securities, will not be required to register as an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended, and the rules and regulations of the Commission thereunder.

(cc) Listing and Maintenance Requirements. The Company’s Common Stock is
registered pursuant to Section 12(b) or 12(g) of the Exchange Act, and the
Company has taken no action designed to, or which to the Company’s Knowledge is
likely to have the effect of, terminating the registration of the Common Stock
under the Exchange Act, nor has the Company received any notification that the
Commission is contemplating terminating such registration. Except as disclosed
in the SEC Reports, the Company has not, in the 10 months preceding the Closing
Date, received notice from any Trading Market on which the Common Stock is or
has been listed or quoted to the effect that the Company is not in compliance
with the listing or maintenance requirements of such Trading Market. As of the
Closing Date, the Company is in compliance with all such listing and maintenance
requirements.



--------------------------------------------------------------------------------

(dd) Application of Takeover Protections; Rights Agreements. The Company and its
Board of Directors have taken all necessary action, if any, in order to render
inapplicable any control share acquisition, business combination, poison pill
(including any distribution under a rights agreement) or other similar
anti-takeover provision under the Company’s charter or the laws of its state of
incorporation that is or could reasonably be expected to become applicable to
any of the Purchasers as a result of the Purchasers and the Company fulfilling
their respective obligations or exercising their respective rights under the
Transaction Documents (as applicable), including, without limitation, as a
result of the Company’s issuance of the Securities and the Purchasers’ ownership
of the Securities.

(ee) Tax Matters. Except as would not have a Material Adverse Effect, the
Company and its Subsidiaries have paid all federal, state, local and foreign
taxes and filed all tax returns required to be paid or filed through the date
hereof to the extent that such taxes have become due and are not being contested
in good faith; and except as otherwise disclosed in the SEC Reports, there is no
tax deficiency that has been, or could reasonably be expected to be, asserted
against the Company or any of its Subsidiaries or any of their respective
properties or assets except as would not have a Material Adverse Effect.

(ff) Environmental Matters. (i) The Company and its Subsidiaries (x) are in
compliance with any and all applicable federal, state, local and foreign laws,
rules, regulations, requirements, decisions and orders relating to the
protection of human health and safety, the environment or hazardous or toxic
substances or wastes, pollutants or contaminants (collectively, “Environmental
Laws”); (y) have received and are in compliance with all permits, licenses,
certificates or other authorizations or approvals required of them under
applicable Environmental Laws to conduct their respective businesses; and
(z) have not received written notice of any actual or potential liability for
the investigation or remediation of any disposal or release of hazardous or
toxic substances or wastes, pollutants or contaminants, and (ii) there are no
costs or liabilities associated with Environmental Laws of or relating to the
Company or its Subsidiaries, except in the case of each of clauses (ff)(i)(x),
(ff)(i)(y) and (ff)(ii)(z) above, for any such failure to comply, or failure to
receive required permits, licenses or approvals, or cost or liability, as would
not, individually or in the aggregate, have a Material Adverse Effect.

(gg) Foreign Corrupt Practices. Neither the Company, nor to the Company’s
Knowledge, any agent or other person acting on behalf of the Company, has:
(i) directly or indirectly, used any funds for unlawful contributions, gifts,
entertainment or other unlawful expenses related to foreign or domestic
political activity, (ii) made any unlawful payment to foreign or domestic
government officials or employees or to any foreign or domestic political
parties or campaigns from corporate funds, (iii) failed to disclose fully any
contribution made by the Company (or made by any person acting on its behalf of
which the Company is aware) which is in violation of law or (iv) violated in any
material respect any provision of the Foreign Corrupt Practices Act of 1977, as
amended.

(hh) Off Balance Sheet Arrangements. There is no transaction, arrangement, or
other relationship between the Company (or any Subsidiary) and an unconsolidated
or other off balance sheet entity that is required to be disclosed by the
Company in SEC Reports and is not so disclosed and would have or reasonably be
expected to result in a Material Adverse Effect.

(ii) Regulation M Compliance. The Company has not taken, directly or indirectly,
any action designed to or that could reasonably be expected to cause or result
in any stabilization or manipulation of the price of the Securities.



--------------------------------------------------------------------------------

(jj) PFIC. The Company is not operated in such a manner as to qualify as a
passive foreign investment company, as defined in Section 1297 of the U.S.
Internal Revenue Code of 1986, as amended.

(kk) OFAC. Neither the Company nor any Subsidiary nor, to the Company’s
Knowledge, any director, officer, agent, employee or Affiliate is currently
subject to any U.S. sanctions administered by the Office of Foreign Assets
Control of the U.S. Treasury Department (“OFAC”); and the Company will not
directly or indirectly use the proceeds of the sale of the Securities, or lend,
contribute or otherwise make available such proceeds to any Subsidiary, joint
venture partner or other Person or entity, towards any sales or operations in
Cuba, Iran, Syria, Sudan, Myanmar or any other country sanctioned by OFAC or for
the purpose of financing the activities of any Person currently subject to any
U.S. sanctions administered by OFAC.

(ll) FDA. The Company and each of its Subsidiaries have operated and currently
are in compliance with all applicable rules and regulations of the FDA or any
other federal, state, local or foreign governmental body exercising comparable
authority, except where the failure to so operate or be in compliance would not
have a Material Adverse Effect. The tests and preclinical and clinical studies
conducted by or, to the Company’s Knowledge, on behalf of the Company that are
described in the SEC Reports were and, if still pending, are being, conducted,
as applicable, in all material respects in accordance with the protocols
submitted to the FDA or any foreign government exercising comparable authority,
procedures and controls pursuant to, where applicable, accepted professional and
scientific standards, and all applicable laws and regulations; the descriptions
of the tests and preclinical and clinical studies, and results thereof,
conducted by or, to the Company’s Knowledge, on behalf of the Company contained
in the SEC Reports are accurate and complete in all material respects; to the
Company’s Knowledge, there are no other trials, studies or tests, the results of
which reasonably call into question the results described or referred to in the
SEC Reports; and the Company has not received any oral or written notice or
correspondence from the FDA or any foreign, state or local governmental body
exercising comparable authority requiring the termination, suspension, or
clinical hold of any tests or preclinical or clinical studies, or such written
notice or correspondence from any Institutional Review Board or comparable
authority requiring the termination or suspension of a clinical study, conducted
by or on behalf of the Company, which termination, suspension, or clinical hold
would reasonably be expected to have a Material Adverse Effect.

(mm) No Additional Agreements. The Company does not have any agreement or
understanding with any Purchaser with respect to the transactions contemplated
by the Transaction Documents other than as specified in the Transaction
Documents or any written agreement regarding the confidentiality and use of
confidential information.

(nn) Acknowledgement Regarding Purchasers’ Trading Activity. It is understood
and acknowledged by the Company that (i) none of the Purchasers has been asked
to agree, nor has any Purchaser agreed, to desist from purchasing or selling,
long and/or short, securities of the Company, or “derivative” securities based
on securities issued by the Company or to hold the Securities for any specified
term; (ii) any Purchaser, and counter-parties in “derivative” transactions to
which any such Purchaser is a party, directly or indirectly, presently may have
a “short” position in the Common Stock, and (iii) each Purchaser shall not be
deemed to have any affiliation with or control over any arm’s length
counter-party in any “derivative” transaction. The Company further understands
and acknowledges that one or more Purchasers may engage in hedging and/or
trading activities at various times during the period that the Securities are
outstanding and such hedging and/or trading activities, if any, can reduce the
value of the existing stockholders’ equity interest in the Company both at and
after the time the hedging and/or trading activities are being conducted. The
Company acknowledges that such aforementioned hedging and/or trading activities
do not constitute a breach of the Transaction Documents.



--------------------------------------------------------------------------------

3.2 Representations and Warranties of the Purchasers. Each Purchaser hereby,
severally but not jointly, represents and warrants as of the date hereof and as
of the Closing Date to the Company as follows:

(a) Organization; Authority. Such Purchaser is an entity duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization with the requisite corporate, limited liability company or
partnership power and authority to enter into and to consummate the transactions
contemplated by the applicable Transaction Documents and otherwise to carry out
its obligations hereunder and thereunder. The execution and delivery of this
Agreement by such Purchaser and performance by such Purchaser of the
transactions contemplated by this Agreement have been duly authorized by all
necessary corporate or, if such Purchaser is not a corporation, such
partnership, limited liability company or other applicable like action, on the
part of such Purchaser. Each Transaction document to which it is a party has
been duly executed by such Purchaser, and when delivered by such Purchaser in
accordance with the terms hereof, will constitute the valid and legally binding
obligation of such Purchaser, enforceable against it in accordance with its
terms, except as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, liquidation or similar laws relating to,
or affecting generally the enforcement of, creditors’ rights and remedies or by
other equitable principles of general application.

(b) No Conflicts. The execution, delivery and performance by such Purchaser of
this Agreement and the consummation by such Purchaser of the transactions
contemplated hereby will not (i) result in a violation of the organizational
documents of such Purchaser, (ii) conflict with, or constitute a default (or an
event which with notice or lapse of time or both would become a default) under,
or give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, indenture or instrument to which such Purchaser
is a party, or (iii) result in a violation of any law, rule, regulation, order,
judgment or decree (including federal and state securities laws) applicable to
such Purchaser, except in the case of clauses (ii) and (iii) above, for such
conflicts, defaults, rights or violations which would not, individually or in
the aggregate, reasonably be expected to have a material adverse effect on the
ability of such Purchaser to perform its obligations hereunder.

(c) Investment Intent. Such Purchaser understands that the Securities are
“restricted securities” and have not been registered under the Securities Act or
any applicable state securities law and is acquiring the Shares and Warrants
and, upon exercise of the Warrants, will acquire the Warrant Shares issuable
upon exercise thereof as principal for its own account and not with a view to,
or for distributing or reselling such Securities or any part thereof in
violation of the Securities Act or any applicable state securities laws,
provided, however, that by making the representations herein, such Purchaser
does not agree to hold any of the Securities for any minimum period of time and
reserves the right, subject to the provisions of this Agreement, at all times to
sell or otherwise dispose of all or any part of such Securities pursuant to an
effective registration statement under the Securities Act or under an exemption
from such registration and in compliance with applicable federal and state
securities laws. Such Purchaser is acquiring the Securities hereunder in the
ordinary course of its business. Such Purchaser does not have any agreement,
plan or understanding, directly or indirectly, with any Person to distribute or
effect any distribution of any of the Securities (or any securities which are
derivatives thereof) to or through any person or entity; such Purchaser is not a
registered broker-dealer under Section 15 of the Exchange Act or an entity
engaged in a business that would require it to be so registered as a
broker-dealer.

(d) Purchaser Status. At the time such Purchaser was offered the Shares and
Warrants, it was, and at the date hereof it is, and on each date on which it
exercises the Warrants it will be, an “accredited investor” as defined in
Rule 501(a) under the Securities Act.

(e) General Solicitation. Such Purchaser is not purchasing the Securities as a
result of any advertisement, article, notice or other communication regarding
the Securities published in any newspaper, magazine or similar media or
broadcast over television, radio or presented at any seminar or any other
general advertisement.



--------------------------------------------------------------------------------

(f) Experience of Such Purchaser. Such Purchaser has such knowledge,
sophistication and experience in business and financial matters so as to be
capable of evaluating the merits and risks of the prospective investment in the
Securities, and has so evaluated the merits and risks of such investment. Such
Purchaser is able to bear the economic risk of an investment in the Securities
and, at the present time, is able to afford a complete loss of such investment.

(g) Acknowledgement of Risks.

(i) Such Purchaser acknowledges and understands that its investment in the
Securities involves a significant degree of risk, including, without limitation:
(i) the Company remains a development stage business with limited operating
history and requires substantial funds in addition to the proceeds from the sale
of the Securities; (ii) an investment in the Company is speculative, and only
Purchasers who can afford the loss of their entire investment should consider
investing in the Company and the Securities; (iii) such Purchaser may not be
able to liquidate its investment; (iv) transferability of the Securities is
extremely limited; (v) in the event of a disposition of the Securities, such
Purchaser could sustain the loss of its entire investment; and (vi) the Company
has not paid any dividends on its Common Stock since inception and does not
anticipate the payment of dividends in the foreseeable future. Such risks are
more fully set forth in the public filings made by the Company with the
Commission;

(ii) Such Purchaser is able to bear the economic risk of holding the Securities
for an indefinite period, and has knowledge and experience in financial and
business matters such that it is capable of evaluating the risks of the
investment in the Securities; and

(iii) Such Purchaser has, in connection with such Purchaser’s decision to
purchase Securities, not relied upon any representations or other information
(whether oral or written) other than as set forth in the representations and
warranties of the Company contained herein, and such Purchaser has, with respect
to all matters relating to the Transaction Documents and the offer and sale of
the Securities, relied solely upon the advice of such Purchaser’s own counsel
and has not relied upon or consulted any counsel to the Company.

(h) Access to Information. Such Purchaser acknowledges that it has had the
opportunity to review the Disclosure Materials and has been afforded (i) the
opportunity to ask such questions as it has deemed necessary of, and to receive
answers from, representatives of the Company concerning the terms and conditions
of the offering of the Securities and the merits and risks of investing in the
Securities; (ii) access to information about the Company and the Subsidiaries
and their respective financial condition, results of operations, business,
properties, management and prospects sufficient to enable it to evaluate its
investment; and (iii) the opportunity to obtain such additional information that
the Company possesses or can acquire without unreasonable effort or expense that
is necessary to make an informed investment decision with respect to the
investment. Neither such inquiries nor any other investigation conducted by or
on behalf of such Purchaser or its representatives or counsel shall modify,
amend or affect such Purchaser’s right to rely on the truth, accuracy and
completeness of the Disclosure Materials and the Company’s representations and
warranties contained in the Transaction Documents. Such Purchaser has sought
such accounting, legal and tax advice as it has considered necessary to make an
informed decision with respect to its acquisition of the Securities.

(i) Certain Trading Activities. Other than with respect to the transactions
contemplated herein, since the time that such Purchaser was first contacted by
the Company or any other Person regarding the transactions contemplated hereby,
neither the Purchaser nor any Affiliate of such Purchaser which (x) had
knowledge of the transactions contemplated hereby, (y) has or shares discretion



--------------------------------------------------------------------------------

relating to such Purchaser’s investments or trading or information concerning
such Purchaser’s investments, including in respect of the Securities, and (z) is
subject to such Purchaser’s review or input concerning such Affiliate’s
investments or trading (collectively, “Trading Affiliates”) has directly or
indirectly, nor has any Person acting on behalf of or pursuant to any
understanding with such Purchaser or Trading Affiliate, effected or agreed to
effect any purchases or sales of the securities of the Company (including,
without limitation, any Short Sales involving the Company’s securities).
Notwithstanding the foregoing, in the case of a Purchaser and/or Trading
Affiliate that is, individually or collectively, a multi-managed investment bank
or vehicle whereby separate portfolio managers manage separate portions of such
Purchaser’s or Trading Affiliate’s assets and the portfolio managers have no
direct knowledge of the investment decisions made by the portfolio managers
managing other portions of such Purchaser’s or Trading Affiliate’s assets, the
representation set forth above shall apply only with respect to the portion of
assets managed by the portfolio manager that have knowledge about the financing
transaction contemplated by this Agreement. Other than to other Persons party to
this Agreement and to accountants, lawyers and other agents and representatives
of each Purchaser that are bound by a duty of confidentiality to such Purchaser
and whom such Purchaser has taken reasonable actions to cause them to maintain
the confidentiality thereof, such Purchaser has maintained the confidentiality
of all disclosures made to it in connection with this transaction (including the
existence and terms of this transaction). Notwithstanding the foregoing, for
avoidance of doubt, nothing contained herein shall constitute a representation
or warranty, or preclude any actions, with respect to the identification of the
availability of, or securing of, available shares to borrow in order to effect
short sales or similar transactions in the future.

(j) Brokers and Finders. No Person will have, as a result of the transactions
contemplated by this Agreement, any valid right, interest or claim against or
upon the Company or any Purchaser for any commission, fee or other compensation
pursuant to any agreement, arrangement or understanding entered into by or on
behalf of the Purchaser.

(k) Independent Investment Decision. Such Purchaser has independently evaluated
the merits of its decision to purchase Securities pursuant to the Transaction
Documents, and such Purchaser confirms that it has not relied on the advice of
any other Purchaser’s business and/or legal counsel in making such decision.
Such Purchaser understands that nothing in this Agreement or any other materials
presented by or on behalf of the Company to the Purchaser in connection with the
purchase of the Securities constitutes legal, tax or investment advice. Such
Purchaser has consulted such legal, tax and investment advisors as it, in its
sole discretion, has deemed necessary or appropriate in connection with its
purchase of the Securities. Such Purchaser confirms that, except for the
Company, no Persons have made any representations or warranties to such
Purchaser in connection with the transactions contemplated by the Transaction
Documents.

(l) Reliance on Exemptions. Such Purchaser understands that the Securities being
offered and sold to it in reliance on specific exemptions from the registration
requirements of United States federal and state securities laws and that the
Company is relying in part upon the truth and accuracy of, and such Purchaser’s
compliance with, the representations, warranties, agreements, acknowledgements
and understandings of such Purchaser set forth herein in order to determine the
availability of such exemptions and the eligibility of such Purchaser to acquire
the Securities.

(m) No Governmental Review. Such Purchaser understands that no United States
federal or state agency or any other government or governmental agency has
passed on or made any recommendation or endorsement of the Securities or the
fairness or suitability of the investment in the Securities nor have such
authorities passed upon or endorsed the merits of the offering of the
Securities.

(n) Beneficial Ownership. The purchase by such Purchaser of the Shares and
Warrants issuable to it at the Closing will not (either with or without
aggregating such Securities with the Warrant Shares for which such Purchaser’s
Warrants are exercisable) result in such Purchaser (individually



--------------------------------------------------------------------------------

or together with any other Person with whom such Purchaser has identified, or
will have identified, itself as part of a “group” in a public filing made with
the Commission involving the Company’s securities) (when added to any other
securities of the Company that it or they then own or have the right to acquire)
acquiring, or obtaining the right to acquire, in excess of 19.999% of the
outstanding shares of Common Stock or the voting power of the Company on a post
transaction basis that assumes that such Closing shall have occurred. Such
Purchaser does not presently intend to, alone or together with others, make a
public filing with the Commission to disclose that it has (or that it together
with such other Persons have) acquired, or obtained the right to acquire, as a
result of such Closing (when added to any other securities of the Company that
it or they then own or have the right to acquire), in excess of 19.999% of the
outstanding shares of Common Stock or the voting power of the Company on a post
transaction basis that assumes that each Closing shall have occurred.

(o) Residency. Such Purchaser’s residence (if an individual) or offices in which
its investment decision with respect to the Securities was made (if an entity)
are located at the address immediately below such Purchaser’s name on its
signature page hereto.

(p) Anti-Money Laundering Laws. Such Purchaser represents and warrants to, and
covenants with, the Company that: (i) such Purchaser is in compliance with
Executive Order 13224 and the regulations administered by the U.S. Department of
the Treasury (“Treasury”) Office of Foreign Assets Control; (ii) such Purchaser,
its parents, subsidiaries, affiliated companies, officers, directors and
partners, and to such Purchaser’s knowledge, its shareholders, owners,
employees, and agents, are not on the List of Specially Designated Nationals and
Blocked Persons maintained by Treasury and have not been designated by Treasury
as a financial institution of primary money laundering concern subject to
special measures under Section 311 of the USA PATRIOT Act, Pub. L. 107-56;
(iii) to such Purchaser’s knowledge, the funds to be used to acquire the
Securities are not derived from activities that contravene applicable anti-money
laundering laws and regulations; (iv) such Purchaser is in compliance with all
other applicable anti-money laundering laws and regulations and has implemented
anti-money laundering procedures that comply with applicable anti-money
laundering laws and regulations, including, as applicable, the requirements of
the Bank Secrecy Act, as amended by the USA PATRIOT Act, Pub. L. 107-56; and
(v) to the best of its knowledge (A) none of the funds to be provided by such
Purchaser are being tendered on behalf of a person or entity who has not been
identified to such Purchaser, and (B) upon the reasonable request of the
Company, such Purchaser agrees to re-certify in writing the representations,
warranties and covenants provided in this paragraph.

The Company and each of the Purchasers acknowledge and agree that no party to
this Agreement has made or makes any representations or warranties with respect
to the transactions contemplated hereby other than those specifically set forth
in this Article III and the Transaction Documents.

ARTICLE IV.

OTHER AGREEMENTS OF THE PARTIES

4.1 Transfer Restrictions.

(a) Compliance with Laws. Notwithstanding any other provision of this
Article IV, each Purchaser covenants that the Securities may be disposed of only
pursuant to an effective registration statement under, and in compliance with
the requirements of, the Securities Act, or pursuant to an available exemption
from, or in a transaction not subject to, the registration requirements of the
Securities Act, and in compliance with any applicable state and federal
securities laws. In connection with any transfer of the Securities other than
(i) pursuant to an effective registration statement, (ii) to the Company,
(iii) pursuant to Rule 144 (provided that the Purchaser provides the Company
with reasonable assurances (in the form of seller and, if applicable, broker
representation letters) that the securities may be sold pursuant to such rule)
or (iv) in connection with a bona fide pledge (not including the transfer or
foreclosure thereon) as



--------------------------------------------------------------------------------

contemplated in Section 4.1(b), the Company may require the transferor thereof
to provide to the Company an opinion of counsel selected by the transferor and
reasonably acceptable to the Company, the form and substance of which opinion
shall be reasonably satisfactory to the Company, to the effect that such
transfer does not require registration of such transferred Securities under the
Securities Act or applicable state securities laws. As a condition of transfer,
any such transferee shall agree in writing to be bound by the terms of this
Agreement and shall have the rights and obligations of a Purchaser under this
Agreement with respect to such transferred Securities.

(b) Legends. Certificates evidencing the Securities shall bear any legend as
required by the “blue sky” laws of any state and a restrictive legend in
substantially the following form, until such time as they are not required under
Section 4.1(c):

THE OFFER AND SALE OF THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY APPLICABLE
STATE SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD,
TRANSFERRED, ASSIGNED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF (A) AN
EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OR
(B) AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN EACH CASE IN ACCORDANCE
WITH APPLICABLE STATE SECURITIES LAWS OR BLUE SKY LAWS AS EVIDENCED BY A LEGAL
OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY AND ITS TRANSFER
AGENT. NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN
CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING
ARRANGEMENT SECURED BY THE SECURITIES; PROVIDED THAT IN CONNECTION WITH ANY
FORECLOSURE OR TRANSFER OF THE SECURITIES, THE TRANSFERORS SHALL COMPLY WITH THE
PROVISIONS IN THE SECURITIES PURCHASE AGREEMENT, AND UPON FORECLOSURE OR
TRANSFER OF THE SECURITIES, SUCH FORECLOSING PERSON OR TRANSFEREE SHALL COMPLY
WITH ALL PROVISIONS CONTAINED IN THE SECURITIES PURCHASE AGREEMENT.

The Company acknowledges and agrees that a Purchaser may from time to time
pledge, and/or grant a security interest in, some or all of the legended
Securities in connection with applicable securities laws, pursuant to a bona
fide margin agreement in compliance with a bona fide margin loan. Such a pledge
would not be subject to approval or consent of the Company and no legal opinion
of legal counsel to the pledgee, secured party or pledgor shall be required in
connection with the pledge, but such legal opinion shall be required in
connection with a subsequent transfer or foreclosure following default by the
Purchaser transferee of the pledge. No notice shall be required of such pledge,
but Purchaser shall promptly notify the Company of any such subsequent transfer
or foreclosure. Each Purchaser acknowledges that the Company shall not be
responsible for any pledges relating to, or the grant of any security interest
in, any of the Securities or for any agreement, understanding or arrangement
between any Purchaser and its pledgee or secured party. At the appropriate
Purchaser’s expense, the Company will execute and deliver such reasonable
documentation as such Purchaser may reasonably request in connection with a
pledge or transfer of the Securities, including the preparation and filing of
any required prospectus supplement under Rule 424(b)(3) of the Securities Act or
other applicable provision of the Securities Act to appropriately amend the list
of selling stockholders thereunder. Each Purchaser acknowledges and agrees that,
except as otherwise provided in Section 4.1(c), any Securities subject to a
pledge or security interest as contemplated by this Section 4.1(b) shall
continue to bear the legend set forth in this Section 4.1(b) and be subject to
the restrictions on transfer set forth in Section 4.1(a).



--------------------------------------------------------------------------------

(c) Removal of Legends. The legend set forth in Section 4.1(b) above shall be
removed and the Company shall issue a certificate without such legend or any
other legend to the holder of the applicable Securities upon which it is stamped
or issue to such holder by electronic delivery at the applicable balance account
at the Depository Trust Company (“DTC”), if (i) such Securities are registered
for resale under the Securities Act, (ii) such Securities are sold or
transferred pursuant to Rule 144 (if the transferor is not an Affiliate of the
Company), or (iii) such Securities are eligible for sale under Rule 144, without
the requirement for the Company to be in compliance with the current public
information required under Rule 144 as to such Securities and without volume or
manner-of-sale restrictions. Following Rule 144 becoming available for the
resale of Securities, without the requirement for the Company to be in
compliance with the current public information required under Rule 144 as to
such Securities and without volume or manner-of-sale restrictions, the Company
shall issue to the Transfer Agent the Irrevocable Transfer Agent Instructions
with respect to the holder of such Securities. Any fees (with respect to the
Transfer Agent, Company Counsel or otherwise) associated with the removal of
such legend shall be borne by the Company. At such time as a legend is no longer
required for certain Securities, the Company will promptly, following the
delivery by a Purchaser to the Company (with written notice to the Company) of
(i) a legended certificate representing Shares or Warrant Shares (endorsed or
with stock powers attached, signatures guaranteed, and otherwise in the form
necessary to affect the reissuance and/or transfer) and an opinion of counsel to
the extent required by Section 4.1(a) or (ii) an Exercise Notice (as defined in
the Warrants) in the manner stated in the Warrants to effect the exercise of
such Warrant in accordance with its terms, deliver or cause to be delivered to
such Purchaser a certificate representing such Securities that is free from all
restrictive legends. The Company may not make any notation on its records or
give instructions to the Transfer Agent that enlarge the restrictions on
transfer set forth in this Section 4.1(c). Certificates for Shares or Warrant
Shares subject to legend removal hereunder may be transmitted by the Transfer
Agent to the Purchasers by crediting the account of the Purchaser’s prime broker
with DTC as directed by such Purchaser.

(d) Irrevocable Transfer Agent Instructions. The Company shall issue irrevocable
instructions to its transfer agent, and any subsequent transfer agent, in the
form of Exhibit C attached hereto (the “Irrevocable Transfer Agent
Instructions”) in accordance with Section 4.1(c). The Company represents and
warrants that no instruction other than the Irrevocable Transfer Agent
Instructions referred to in this Section 4.1(d) (or instructions that are
consistent therewith) will be given by the Company to the Transfer Agent in
connection with this Agreement (other than those instructions contemplated in
Section 2.2(a)(iv)), and that the Securities shall otherwise be freely
transferable on the books and records of the Company as and to the extent
provided in this Agreement and the other Transaction Documents and applicable
law. The Company acknowledges that a breach by it of its obligations under this
Section 4.1(d) will cause irreparable harm to a Purchaser. Accordingly, the
Company acknowledges that a remedy at law for a breach of its obligations under
this Section 4.1(d) will be inadequate and agrees, in the event of a breach by
the Company of the provisions of this Section 4.1(d), that a Purchaser shall be
entitled, in addition to all other available remedies, to an order and/or
injunction restraining any breach and requiring immediate issuance and transfer,
without the necessity of showing economic loss and without any bond or other
security being required.

4.2 Reservation of Common Stock. The Company shall take all action necessary to
at all times have authorized, and reserved for the purpose of issuance from and
after the Closing Date, the number of shares of Common Stock issuable upon
exercise of the Warrants issued at the Closing (without taking into account any
limitations on exercise of the Warrants set forth in the Warrants).

4.3 Furnishing of Information. In order to enable the Purchasers to sell the
Securities under Rule 144, for a period of twelve (12) months from the Closing,
the Company shall use its commercially reasonable efforts to timely file (or
obtain extensions in respect thereof and file within the



--------------------------------------------------------------------------------

applicable grace period) all reports required to be filed by the Company after
the date hereof pursuant to the Exchange Act. During such twelve (12) month
period, if the Company is not required to file reports pursuant to the Exchange
Act, it will prepare and furnish to the Purchasers and make publicly available
in accordance with Rule 144(c) such information as is required for the
Purchasers to sell the Securities under Rule 144.

4.4 Integration. The Company shall not, and shall use its commercially
reasonable efforts to ensure that no Affiliate of the Company shall, sell, offer
for sale or solicit offers to buy or otherwise negotiate in respect of any
security (as defined in Section 2 of the Securities Act) that will be integrated
with the offer or sale of the Securities for purposes of the rules and
regulations of any Trading Market such that it would require stockholder
approval prior to the closing of such other transaction unless stockholder
approval is obtained before the closing of such subsequent transaction.

4.5 Securities Laws Disclosure; Publicity. On or before 6:00 A.M., California
time, on the second (2nd) Trading Day immediately following the date hereof, the
Company will file a Current Report on Form 8-K with the Commission describing
the terms of the Transaction Documents (and including as exhibits to such
Current Report on Form 8-K the material Transaction Documents (including,
without limitation, this Agreement and the form of Warrant)). Notwithstanding
the foregoing, the Company shall not publicly disclose the name of any Purchaser
or an Affiliate of any Purchaser, or include the name of any Purchaser or an
Affiliate of any Purchaser in any filing with the Commission or any regulatory
agency or Trading Market, without the prior written consent of such Purchaser,
except (i) as required by federal securities law in connection with the filing
of final Transaction Documents (including signature pages thereto) with the
Commission and (ii) to the extent such disclosure is required by law, request of
the Staff of the Commission or Trading Market regulations, in which case the
Company shall provide the Purchasers with prior notice of such disclosure
permitted under this subclause (ii). From and after the filing of the Current
Report on Form 8-K, no Purchaser shall be in possession of any material,
non-public information regarding the Company or its Subsidiaries received from
the Company, any Subsidiary or any of their respective officers, directors,
employees or agents, that is not disclosed in the Current Report on Form 8-K
unless a Purchaser shall have executed a written agreement regarding the
confidentiality and use of such information. Except as contemplated by the
penultimate sentence of Section 3.2(i), each Purchaser, severally and not
jointly with the other Purchasers, covenants that until such time as the
transactions contemplated by this Agreement are required to be publicly
disclosed by the Company as described in this Section 4.5, such Purchaser will
maintain the confidentiality of all disclosures made to it in connection with
this transaction (including the existence and terms of this transaction).

4.6 Stockholder Rights Plan. No claim will be made or enforced by the Company
or, with the consent of the Company, any other Person, that any Purchaser is an
“Acquiring Person” under any control share acquisition, business combination,
poison pill (including any distribution under a rights agreement) or similar
anti-takeover plan or arrangement in effect or hereafter adopted by the Company,
or that any Purchaser could be deemed to trigger the provisions of any such plan
or arrangement, in either case solely by virtue of receiving Securities under
the Transaction Documents or under any other written agreement between the
Company and the Purchasers; provided, however, that no such Purchaser, directly
or indirectly, on its own behalf or as a member of a “group” (as that term is
defined in Section 13(d)(3) under the Exchange Act) beneficially owns any equity
in the Company prior to its purchase of the Securities hereunder or while it
holds or beneficially owns any Securities purchased hereunder.

4.7 Non-Public Information. Except with respect to the material terms and
conditions of the transactions contemplated by the Transaction Documents,
including this Agreement, or as expressly required by any applicable securities
law, the Company covenants and agrees that neither it, nor any other Person
acting on its behalf, will provide any Purchaser or its agents or counsel with
any information regarding the Company or its Subsidiaries that constitutes
material, non-public information regarding the Company or its Subsidiaries
without the express written consent of such Purchaser, unless prior thereto such
Purchaser shall have executed a written agreement regarding the confidentiality
and use of such information.



--------------------------------------------------------------------------------

The Company understands and confirms that each Purchaser shall be relying on the
foregoing covenant in effecting transactions in securities of the Company. To
the extent that the Company delivers any material, non-public information to a
Purchaser without such Purchaser’s consent, the Company hereby covenants and
agrees that such Purchaser shall not have any duty of confidentiality with
respect to such material, non-public information.

4.8 Use of Proceeds. The Company shall use the net proceeds from the sale of the
Shares and Warrants hereunder for working capital and general corporate
purposes.

4.9 Form D; Blue Sky. The Company agrees to timely file a Form D with respect to
the Securities as required under Regulation D. The Company, on or before the
Closing Date, shall take such reasonable action as the Company shall determine
is necessary in order to obtain an exemption for or to qualify the Securities
for sale to the Purchasers under applicable securities or “Blue Sky” laws of the
states of the United States (or to obtain an exemption from such qualification).

ARTICLE V.

CONDITIONS PRECEDENT TO CLOSING

5.1 Conditions Precedent to the Obligations of the Purchasers to Purchase
Securities. The obligation of each Purchaser to acquire Shares and Warrants at
the Closing is subject to the fulfillment to such Purchaser’s satisfaction, on
or prior to the Closing Date, of each of the following conditions, any of which
may be waived by such Purchaser (as to itself only):

(a) Representations and Warranties. The representations and warranties of the
Company contained herein shall be true and correct in all material respects
(except for those representations and warranties which are qualified as to
materiality or Material Adverse Effect, in which case such representations and
warranties shall be true and correct in all respects) as of the date when made
and as of the Closing Date, as though made on and as of such date, except for
such representations and warranties that speak as of a specific date.

(b) Performance. The Company shall have performed, satisfied and complied in all
material respects with all covenants, agreements and conditions required by the
Transaction Documents to be performed, satisfied or complied with by it at or
prior to the Closing.

(c) No Injunction. No statute, rule, regulation, executive order, decree, ruling
or injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction that prohibits the
consummation of any of the transactions contemplated by the Transaction
Documents.

(d) Consents. The Company shall have obtained in a timely fashion any and all
consents, permits, approvals, registrations and waivers necessary for
consummation of the purchase and sale of the Securities (including all Required
Approvals), all of which shall be and remain so long as necessary in full force
and effect.

(e) Adverse Changes. Since the date hereof, no event or series of events shall
have occurred that has had or would reasonably be expected to have a Material
Adverse Effect.

(f) Listing. The Shares to be issued shall be duly authorized for listing by the
Nasdaq Global Market, subject to official notice of issuance, to the extent
required by the rules of the Nasdaq Global Market.



--------------------------------------------------------------------------------

(g) No Suspensions of Trading in Common Stock. The Common Stock shall not have
been suspended, as of the Closing Date, by the Commission or the Principal
Trading Market from trading on the Principal Trading Market nor shall suspension
by the Commission or the Principal Trading Market have been threatened, as of
the Closing Date, either (A) in writing by the Commission or the Principal
Trading Market or (B) by falling below the minimum listing maintenance
requirements of the Principal Trading Market.

(h) Company Deliverables. The Company shall have delivered the Company
Deliverables in accordance with Section 2.2(a).

(i) Compliance Certificate. The Company shall have delivered to each Purchaser a
certificate, dated as of the Closing Date and signed by its Chief Executive
Officer or its Chief Financial Officer, dated as of the Closing Date, certifying
to the fulfillment of the conditions specified in Sections 5.1(a) and (b) in the
form attached hereto as Exhibit E.

(j) Termination. This Agreement shall not have been terminated as to such
Purchaser in accordance with Section 6.18.

5.2 Conditions Precedent to the Obligations of the Company to sell Securities.
The Company’s obligation to sell and issue the Shares and Warrants at the
Closing to the Purchasers is subject to the fulfillment to the satisfaction of
the Company on or prior to the Closing Date of the following conditions, any of
which may be waived by the Company:

(a) Representations and Warranties. The representations and warranties made by
the Purchasers contained herein shall be true and correct in all material
respects (except for those representations and warranties which are qualified as
to materiality or Material Adverse Effect, in which case such representations
and warranties shall be true and correct in all respects) as of the date when
made, and as of the Closing Date as though made on and as of such date, except
for representations and warranties that speak as of a specific date.

(b) Performance. Such Purchaser shall have performed, satisfied and complied in
all material respects with all covenants, agreements and conditions required by
the Transaction Documents to be performed, satisfied or complied with by such
Purchaser at or prior to the Closing Date.

(c) No Injunction. No statute, rule, regulation, executive order, decree, ruling
or injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction that prohibits the
consummation of any of the transactions contemplated by the Transaction
Documents.

(d) Purchasers Deliverables. Such Purchaser shall have delivered its Purchaser
Deliverables in accordance with Section 2.2(b).

(e) Termination. This Agreement shall not have been terminated as to such
Purchaser in accordance with Section 6.18 herein.

ARTICLE VI.

MISCELLANEOUS

6.1 Fees and Expenses. The Company shall be responsible for the payment of any
placement agent’s fees, financial advisory fees, or broker’s commissions (other
than for Persons engaged by any Purchaser) relating to or arising out of the
transactions contemplated hereby, including, without limitation, any fees or
commissions payable to JMP Securities LLC or Ladenburg Thalmann & Co. Inc. The



--------------------------------------------------------------------------------

Company shall hold each Purchaser harmless against, any liability, loss or
expense (including, without limitation, reasonable attorney’s fees and
out-of-pocket expenses) arising in connection with any claim relating to any
such payment contemplated by the immediately preceding sentence. Except as
otherwise set forth in the Transaction Documents, each party to this Agreement
shall pay the fees and expenses of their respective advisers, counsel,
accountants and other experts, if any, and all other expenses incurred by such
party in connection with the negotiation, preparation, execution, delivery and
performance of this Agreement. The Company shall pay all Transfer Agent fees,
stamp taxes and other taxes and duties levied in connection with the sale and
issuance of the Securities to the Purchasers; provided, that pursuant to
Section 6 of the Warrants, the Company shall not be required to pay any tax that
may be payable in respect of any transfer involved in the registration of
Warrant Shares or the Warrants in a name other than that of the Purchaser or an
Affiliate thereof.

6.2 Entire Agreement. The Transaction Documents, together with the exhibits and
schedules thereto, contain the entire understanding of the parties with respect
to the subject matter hereof and supersede all prior agreements, understandings,
discussions and representations, oral or written, with respect to such matters,
which the parties acknowledge have been merged into such documents, exhibits and
schedules. At or after the Closing, and without further consideration, the
Company and the Purchasers will execute and deliver to the other such further
documents as may be reasonably requested in order to give practical effect to
the intention of the parties under the Transaction Documents.

6.3 Notices. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be in writing and shall be deemed
given and effective on the earliest of (a) the date of transmission, if such
notice or communication is delivered via facsimile (provided the sender receives
a machine-generated confirmation of successful transmission) at the facsimile
number specified in this Section 6.3 prior to 5:00 P.M., California time, on a
Trading Day, (b) the next Trading Day after the date of transmission, if such
notice or communication is delivered via facsimile at the facsimile number
specified in this Section 6.3 on a day that is not a Trading Day or later than
5:00 P.M., California time, on any Trading Day, (c) the Trading Day following
the date of mailing, if sent by U.S. nationally recognized overnight courier
service with next day delivery specified, and (d) upon actual receipt by the
party to whom such notice is required to be given. The address for such notices
and communications shall be as follows:

 

If to the Company:

  

MediciNova Inc.

4350 La Jolla Village Drive, Suite 950

San Diego, CA 92122

Facsimile No.: 858-373-7000

Attention: Chief Executive Officer

With a copy to:

  

Cooley LLP

4401 Eastgate Mall

San Diego, California 92121

Facsimile No.: 858-550-6420

Attention: Barbara L. Borden

If to a Purchaser:

   To the address set forth under such Purchaser’s name on the signature page
hereof;

or such other address as may be designated in writing hereafter, in the same
manner, by such Person.

6.4 Amendments; Waivers; No Additional Consideration. No provision of this
Agreement may be waived, modified, supplemented or amended except in a written
instrument signed, in the case of an amendment, by the Company and the
Purchasers of at least two-thirds of the Shares purchased as



--------------------------------------------------------------------------------

of the Closing Date or, in the case of a waiver, by the party against whom
enforcement of any such waiver is sought. No waiver of any default with respect
to any provision, condition or requirement of this Agreement shall be deemed to
be a continuing waiver in the future or a waiver of any subsequent default or a
waiver of any other provision, condition or requirement hereof, nor shall any
delay or omission of either party to exercise any right hereunder in any manner
impair the exercise of any such right. No consideration shall be offered or paid
to any Purchaser to amend or consent to a waiver or modification of any
provision of any Transaction Document unless the same consideration is also
offered to all Purchasers who then hold Securities.

6.5 Construction. The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party. This Agreement
shall be construed as if drafted jointly by the parties, and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions of this Agreement or any of the Transaction
Documents.

6.6 Successors and Assigns. The provisions of this Agreement shall inure to the
benefit of and be binding upon the parties and their successors and permitted
assigns. Except in the case of a Fundamental Transaction as contemplated in the
Warrants, this Agreement, or any rights or obligations hereunder, may not be
assigned by the Company without the prior written consent of each Purchaser. Any
Purchaser may assign its rights hereunder in whole or in part to any Person to
whom such Purchaser assigns or transfers any Securities in compliance with the
Transaction Documents and applicable law, provided such transferee shall agree
in writing to be bound, with respect to the transferred Securities, by the terms
and conditions of the Transaction Documents that apply to the “Purchasers.”

6.7 No Third-Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective successors and permitted assigns and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person.

6.8 Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by and
construed and enforced in accordance with the internal laws of the State of
California, without regard to the principles of conflicts of law thereof. Each
party agrees that all Proceedings concerning the interpretations, enforcement
and defense of the transactions contemplated by this Agreement and any other
Transaction Document (whether brought against a party hereto or its respective
Affiliates, employees or agents) shall be commenced exclusively in the
California Courts. Each party hereto hereby irrevocably submits to the exclusive
jurisdiction of the California Courts for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein (including with respect to the enforcement of any of the
Transaction Documents), and hereby irrevocably waives, and agrees not to assert
in any Proceeding, any claim that it is not personally subject to the
jurisdiction of any such California Court, or that such Proceeding has been
commenced in an improper or inconvenient forum. Each party hereto hereby
irrevocably waives personal service of process and consents to process being
served in any such Proceeding by mailing a copy thereof via registered or
certified mail or overnight delivery (with evidence of delivery) to such party
at the address in effect for notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND
ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

6.9 Survival. Subject to applicable statute of limitations, the representations,
warranties, agreements and covenants contained herein shall survive the Closing
and the delivery of the Securities.



--------------------------------------------------------------------------------

6.10 Execution. This Agreement may be executed in two or more counterparts, all
of which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission, or by e-mail delivery of a “.pdf” format data file, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile signature page were an original thereof.

6.11 Severability. If any provision of this Agreement is held to be invalid or
unenforceable in any respect, the validity and enforceability of the remaining
terms and provisions of this Agreement shall not in any way be affected or
impaired thereby and the parties will attempt to agree upon a valid and
enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.

6.12 Rescission and Withdrawal Right. Notwithstanding anything to the contrary
contained in (and without limiting any similar provisions of) the Transaction
Documents, whenever any Purchaser exercises a right, election, demand or option
under a Transaction Document and the Company does not timely perform its related
obligations within the periods therein provided, then such Purchaser may rescind
or withdraw, in its sole discretion, from time to time upon written notice to
the Company, any relevant notice, demand or election in whole or in part without
prejudice to its future actions and rights, unless such rescission or withdrawal
would materially prejudice the Company.

6.13 Replacement of Securities. If any certificate or instrument evidencing any
Securities is mutilated, lost, stolen or destroyed, the Company shall issue or
cause to be issued in exchange and substitution for and upon cancellation
thereof, or in lieu of and substitution therefor, a new certificate or
instrument, but only upon receipt of evidence reasonably satisfactory to the
Company and the Transfer Agent of such loss, theft or destruction and the
execution by the holder thereof of a customary lost certificate affidavit of
that fact and an agreement to indemnify and hold harmless the Company and the
Transfer Agent for any losses in connection therewith or, if required by the
Transfer Agent, a bond in such form and amount as is required by the Transfer
Agent. The applicants for a new certificate or instrument under such
circumstances shall also pay any reasonable third-party costs associated with
the issuance of such replacement Securities. If a replacement certificate or
instrument evidencing any Securities is requested due to a mutilation thereof,
the Company may require delivery of such mutilated certificate or instrument as
a condition precedent to any issuance of a replacement.

6.14 Remedies. In addition to being entitled to exercise all rights provided
herein or granted by law, including recovery of damages, each of the Purchasers
and the Company will be entitled to specific performance under the Transaction
Documents. The parties agree that monetary damages may not be adequate
compensation for any loss incurred by reason of any breach of obligations
described in the foregoing sentence and hereby agree to waive in any action for
specific performance of any such obligation (other than in connection with any
action for a temporary restraining order) the defense that a remedy at law would
be adequate.

6.15 Payment Set Aside. To the extent that the Company makes a payment or
payments to any Purchaser pursuant to any Transaction Document or a Purchaser
enforces or exercises its rights thereunder, and such payment or payments or the
proceeds of such enforcement or exercise or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside, recovered
from, disgorged by or are required to be refunded, repaid or otherwise restored
to the Company, a trustee, receiver or any other person under any law
(including, without limitation, any bankruptcy law, state or federal law, common
law or equitable cause of action), then to the extent of any such restoration
the obligation or part thereof originally intended to be satisfied shall be
revived and continued in full force and effect as if such payment had not been
made or such enforcement or setoff had not occurred.



--------------------------------------------------------------------------------

6.16 Adjustments in Share Numbers and Prices. In the event of any stock split,
subdivision, dividend or distribution to all stockholders of the Company payable
in shares of Common Stock (or other securities or rights convertible into, or
entitling the holder thereof to receive directly or indirectly shares of Common
Stock), combination or other similar recapitalization or event occurring after
the date hereof and prior to the Closing, each reference in any Transaction
Document to a number of shares or a price per share shall be deemed to be
amended to appropriately account for such event.

6.17 Independent Nature of Purchasers’ Obligations and Rights. The obligations
of each Purchaser under any Transaction Document are several and not joint with
the obligations of any other Purchaser, and no Purchaser shall be responsible in
any way for the performance of the obligations of any other Purchaser under any
Transaction Document. The decision of each Purchaser to purchase Securities
pursuant to the Transaction Documents has been made by such Purchaser
independently of any other Purchaser and independently of any information,
materials, statements or opinions as to the business, affairs, operations,
assets, properties, liabilities, results of operations, condition (financial or
otherwise) or prospects of the Company or any Subsidiary which may have been
made or given by any other Purchaser or by any agent or employee of any other
Purchaser, and no Purchaser and any of its agents or employees shall have any
liability to any other Purchaser (or any other Person) relating to or arising
from any such information, materials, statement or opinions. Nothing contained
herein or in any Transaction Document, and no action taken by any Purchaser
pursuant thereto, shall be deemed to constitute the Purchasers as a partnership,
an association, a joint venture or any other kind of entity, or create a
presumption that the Purchasers are in any way acting in concert or as a group
with respect to such obligations or the transactions contemplated by the
Transaction Documents. Each Purchaser acknowledges that no other Purchaser has
acted as agent for such Purchaser in connection with making its investment
hereunder and that no Purchaser will be acting as agent of such Purchaser in
connection with monitoring its investment in the Securities or enforcing its
rights under the Transaction Documents. Each Purchaser shall be entitled to
independently protect and enforce its rights, including without limitation the
rights arising out of this Agreement or out of the other Transaction Documents,
and it shall not be necessary for any other Purchaser to be joined as an
additional party in any proceeding for such purpose. Each Purchaser has been
represented by its own separate legal counsel in its review and negotiation of
the Transaction Documents. Each Purchaser acknowledges that each such Purchaser
has relied for such matters on the advice of its own respective counsel. Each
Purchaser also acknowledges that Cooley LLP has rendered legal advice to the
Company and not such Purchaser. The Company has elected to provide all
Purchasers with the same terms and Transaction Documents for the convenience of
the Company and not because it was required or requested to do so by any
Purchaser.

6.18 Termination. This Agreement may be terminated and the sale and purchase of
the Shares and the Warrants abandoned at any time prior to the Closing by either
the Company or any Purchaser (with respect to itself only) upon written notice
to the other, if the Closing has not been consummated on or prior to 5:00 P.M.,
California time, on the Outside Date; provided, however, that the right to
terminate this Agreement under this Section 6.18 shall not be available to any
Person whose failure to comply with its obligations under this Agreement has
been the cause of or resulted in the failure of the Closing to occur on or
before such time. Nothing in this Section 6.18 shall be deemed to release any
party from any liability for any breach by such party of the terms and
provisions of this Agreement or the other Transaction Documents or to impair the
right of any party to compel specific performance by any other party of its
obligations under this Agreement or the other Transaction Documents. In the
event of a termination pursuant to this Section 6.18, the Company shall promptly
notify all non-terminating Purchasers. Upon a termination in accordance with
this Section 6.18, the Company and the terminating Purchaser(s) shall not have
any further obligation or liability (including arising from such termination) to
the other, and no Purchaser will have any liability to any other Purchaser under
the Transaction Documents as a result therefrom.



--------------------------------------------------------------------------------

6.19 Indemnification.

(a) In consideration of each Purchaser’s execution and delivery of the
Transaction Documents and acquiring the Securities thereunder and in addition to
all of the Company’s other obligations under the Transaction Documents, the
Company shall indemnify and hold harmless each Purchaser and all of its
stockholders, partners, members, officers, directors, employees and direct or
indirect investors and any of the foregoing Persons’ agents or other
representatives (including, without limitation, those retained in connection
with the transactions contemplated by this Agreement) (collectively, the
“Indemnitees”) from and against any and all losses, costs, fees, liabilities,
damages and expenses, and including reasonable attorneys’ fees and disbursements
(the “Indemnified Liabilities”), incurred by any Indemnitee as a result of, or
arising out of, or relating to (a) any misrepresentation or breach of any
representation or warranty made by the Company in the Transaction Documents or
any certificate, instrument or document contemplated hereby or thereby, (b) any
breach of any covenant, agreement or obligation of the Company contained in the
Transaction Documents or any certificate, instrument or document contemplated
hereby or thereby or (c) any cause of action, suit or claim brought or made
against such Indemnitee by a third party (including for these purposes a
derivative action brought on behalf of the Company, so long as any stockholder
bringing such suit is not an Affiliate of the Purchaser seeking indemnification)
and arising out of or resulting from (i) the execution, delivery, performance or
enforcement of the Transaction Documents or any other certificate, instrument or
document contemplated hereby or thereby, (ii) any transaction financed or to be
financed in whole or in part, directly or indirectly, with the proceeds of the
issuance of the Securities, or (iii) the status of such Purchaser or holder of
the Securities as an investor in the Company (other than to the extent such
action is based upon a breach of such Indemnitee’s representations, warranties
or covenants under this Agreement or any agreements or understandings such
Indemnitee may have with any such stockholder or any violations by the
Indemnitee of state or federal securities laws or any conduct by such Indemnitee
which constitutes fraud, gross negligence, willful misconduct or malfeasance).
To the extent that the foregoing undertaking by the Company may be unenforceable
for any reason, the Company shall make the maximum contribution to the payment
and satisfaction of each of the Indemnified Liabilities which is permissible
under applicable law.

(b) Promptly after receipt by an Indemnitee of notice of any demand, claim or
circumstances which could reasonably be expected to give rise to a claim or the
commencement of any action, proceeding (including any governmental action or
proceeding) or investigation in respect of which indemnity may be sought such
Indemnitee shall deliver to the Company a written notice of the commencement
thereof, and the Company shall assume the defense thereof, including the
employment of counsel reasonably satisfactory to such Indemnitee, and the
Company shall assume the payment of all fees and expenses; provided, however,
that an Indemnitee shall have the right to retain its own counsel with fees and
expenses of not more than one counsel for all Indemnitees to be paid by the
indemnifying party, if, in the reasonable judgment of counsel to such
Indemnitee, representation of both the Company and the Indemnitee by the same
counsel would be inappropriate due to actual or potential differing interests
between them; provided, however, that the Company shall not be responsible for
the fees and expenses for more than one counsel for all Indemnitees. Legal
counsel referred to in the immediately preceding sentence shall be selected by
the Purchasers holding at least a majority of the Securities issued and issuable
hereunder. The Indemnitee shall cooperate fully with the Company in connection
with any negotiation or defense of any such action or Indemnified Liabilities by
the Company and shall furnish to the Company all information reasonably
available to the Indemnitee that relates to such action or Indemnified
Liabilities. The Company shall keep the Indemnitee reasonably apprised as to the
status of the defense or any settlement negotiations with respect thereto. The
Company shall not be liable for any settlement of any action, claim or
proceeding effected without its prior written consent, provided, however, that
the Company shall not unreasonably withhold or delay its consent. The Company
shall not, without the prior written consent of the Indemnitee, which consent
shall not be unreasonably withheld or delayed, consent to entry of any judgment
or enter into any settlement or other compromise which (i) does not include as
an unconditional term thereof the giving by the claimant or plaintiff to such
Indemnitee of a release from all liability in respect to such Indemnified
Liabilities or litigation, (ii) requires any admission of wrongdoing by such
Indemnitee, or (iii) obligates or



--------------------------------------------------------------------------------

requires an Indemnitee to take, or refrain from taking, any action. Following
indemnification as provided for hereunder, the Company shall be subrogated to
all rights of the Indemnitee with respect to all third parties, firms or
corporations relating to the matter for which indemnification has been made. The
failure to promptly deliver written notice to the Company of any demand, claim
or circumstances which could reasonably be expected to give rise to a claim or
the commencement of any action, proceeding or investigation in respect of which
indemnity may be sought shall not relieve the Company of its obligations to the
Indemnitee under this Section 6.19, except to the extent that the Company is
prejudiced in its ability to defend such action.

(c) The indemnification required by this Section 6.19 shall be made by periodic
payments of the amount thereof during the course of the investigation or
defense, as and when bills are received or Indemnified Liabilities are incurred.

(d) The indemnity agreements contained herein shall be in addition to (x) any
cause of action or similar right of the Indemnitee against the indemnifying
party or others, and (y) any liabilities the indemnifying party may be subject
to pursuant to the law.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

MEDICINOVA, INC.

By:

 

/s/ Yuichi Iwaki

 

Name: Yuichi Iwaki, M.D., Ph.D.

 

Title: President and Chief Executive Officer

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

 

NAME OF PURCHASER:                                       
                                                                   

 

By:                                                                 
                        

   

Name:

   

Title:

   

Aggregate Purchase Price (Subscription Amount):
$                                                          

 

Number of Shares to be Acquired:                                       
                                                      

 

Underlying Shares Subject to Warrant:                                       
                                             

 

(75% of the number of Shares to be acquired)

   

Tax ID No.:                                         

   

Address for Notice:

   

                                                                  
                            

   

                                                                  
                            

   

                                                                 
                              

   

Telephone No.:                                                                  

   

Facsimile No.:                                        
                           

   

E-mail Address:                                                                 

   

Attention:                                                                
             

 

 

Delivery Instructions:

 

(if different than above)

 

c/o                                                                 
                                                            

 

Street:                                                                 
                                                     

 

City/State/Zip:                                                               
                                      

 

Attention:                                                                
                                               

 

Telephone No.:                                        
                                                            

 



--------------------------------------------------------------------------------

SCHEDULE A

Samurai Investments San Diego LLC

Fountain Erika LLC



--------------------------------------------------------------------------------

EXHIBITS:

 

A: Form of Warrant

B-1: Accredited Investor Questionnaire

B-2: Stock Certificate Questionnaire

C: Form of Irrevocable Transfer Agent Instructions

D: Form of Secretary’s Certificate

E: Form of Officer’s Certificate

F: Wire Instructions



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF WARRANT



--------------------------------------------------------------------------------

INSTRUCTION SHEET

(to be read in conjunction with the entire Securities Purchase Agreement)

 

A. Complete the following items in the Securities Purchase Agreement:

 

  1. Provide the information regarding the Purchaser requested on the signature
page. The Securities Purchase Agreement must be executed by an individual
authorized to bind the Purchaser.

 

  2. Exhibit B-1 – Accredited Investor Questionnaire:

 

       Provide the information requested by the Accredited Investor
Questionnaire

 

  3. Exhibit B-2 Stock Certificate Questionnaire:

 

       Provide the information requested by the Stock Certificate Questionnaire

 

4. Return the signed Securities Purchase Agreement to:

Stephanie Flaherty

MediciNova, Inc.

4275 Executive Square, Suite 650

La Jolla, California 92037

Tel: 858-246-8675

Fax: 858-404-0048

Email: Flaherty@medicinova.com

 

B. Instructions regarding the transfer of funds for the purchase of Shares and
Warrants are set forth on Exhibit F to the Securities Purchase Agreement.



--------------------------------------------------------------------------------

EXHIBIT B-1

ACCREDITED INVESTOR QUESTIONNAIRE

(ALL INFORMATION WILL BE TREATED CONFIDENTIALLY)

To: MediciNova, Inc.

This Investor Questionnaire (“Questionnaire”) must be completed by each
potential investor in connection with the offer and sale of the shares of the
common stock, par value $0.001 per share, and shares of common stock that may be
issued upon exercise of certain warrants (collectively, the “Securities”), of
MediciNova, Inc., a Delaware corporation (the “Corporation”). The Securities are
being offered and sold by the Corporation without registration under the
Securities Act of 1933, as amended (the “Act”), and the securities laws of
certain states, in reliance on the exemptions contained in Section 4(2) of the
Act and on Regulation D promulgated thereunder and in reliance on similar
exemptions under applicable state laws. The Corporation must determine that a
potential investor meets certain suitability requirements before offering or
selling Securities to such investor. The purpose of this Questionnaire is to
assure the Corporation that each investor will meet the applicable suitability
requirements. The information supplied by you will be used in determining
whether you meet such criteria, and reliance upon the private offering
exemptions from registration is based in part on the information herein
supplied.

This Questionnaire does not constitute an offer to sell or a solicitation of an
offer to buy any security. Your answers will be kept strictly confidential.
However, by signing this Questionnaire, you will be authorizing the Corporation
to provide a completed copy of this Questionnaire to such parties as the
Corporation deems appropriate in order to ensure that the offer and sale of the
Securities will not result in a violation of the Act or the securities laws of
any state and that you otherwise satisfy the suitability standards applicable to
purchasers of the Securities. All potential investors must answer all applicable
questions and complete, date and sign this Questionnaire. Please print or type
your responses and attach additional sheets of paper if necessary to complete
your answers to any item.

PART A. BACKGROUND INFORMATION

 

Name of Beneficial Owner of the Securities:

 

 

 

Business Address:

 

 

 

(Number and Street)

 

 

(City)

 

(State)

  (Zip Code)

 

Telephone Number: (        )

 

 

 

If a corporation, partnership, limited liability company, trust or other entity:

Type of entity:

 

 

State of formation:

 

 

 

Approximate Date of formation:

 

 

Were you formed for the purpose of investing in the securities being offered?

Yes             No        



--------------------------------------------------------------------------------

If an individual:

 

Residence Address:

  

 

  

(Number and Street)

 

 

(City)

  

(State)

  (Zip Code)

 

Telephone Number: (        )

  

 

 

Age:

 

 

   Citizenship:   

 

   Where registered to vote:   

 

Set forth in the space provided below the state(s), if any, in the United States
in which you maintained your residence during the past two years and the dates
during which you resided in each state:

Are you a director or executive officer of the Corporation?

Yes              No         

Social Security or Taxpayer Identification No.             
                                         
                                         
                                                                          

PART B. ACCREDITED INVESTOR QUESTIONNAIRE

In order for the Company to offer and sell the Securities in conformance with
state and federal securities laws, the following information must be obtained
regarding your investor status. Please initial each category applicable to you
as a Purchaser of Securities of the Company.

 

       (1) A bank as defined in Section 3(a)(2) of the Securities Act, or any
savings and loan association or other institution as defined in
Section 3(a)(5)(A) of the Securities Act whether acting in its individual or
fiduciary capacity;

 

       (2) A broker or dealer registered pursuant to Section 15 of the
Securities Exchange Act of 1934, as amended;

 

       (3) An insurance company as defined in Section 2(13) of the Securities
Act;

 

       (4) An investment company registered under the Investment Company Act of
1940, as amended (the “Investment Company Act”), or a business development
company as defined in Section 2(a)(48) of the Investment Company Act;

 

       (5) A Small Business Investment Company licensed by the U.S. Small
Business Administration under Section 301(c) or (d) of the Small Business
Investment Act of 1958, as amended;

 

       (6) A plan established and maintained by a state, its political
subdivisions, or any agency or instrumentality of a state or its political
subdivisions, for the benefit of its employees, if such plan has total assets in
excess of $5,000,000;

 

       (7)

An employee benefit plan within the meaning of the Employee Retirement Income
Security Act of 1974, as amended, if the investment decision is made by a plan



--------------------------------------------------------------------------------

  fiduciary, as defined in Section 3(21) of such act, which is either a bank,
savings and loan association, insurance company, or registered investment
adviser, or if the employee benefit plan has total assets in excess of
$5,000,000 or, if a self-directed plan, with investment decisions made solely by
persons that are accredited investors;

 

       (8) A private business development company as defined in
Section 202(a)(22) of the Investment Advisers Act of 1940, as amended;

 

       (9) An organization described in Section 501(c)(3) of the Internal
Revenue Code, as amended, a corporation, Massachusetts or similar business
trust, or partnership, not formed for the specific purpose of acquiring the
Securities, with total assets in excess of $5,000,000;

 

       (10) A trust, with total assets in excess of $5,000,000, not formed for
the specific purpose of acquiring the Securities, whose purchase is directed by
a sophisticated person who has such knowledge and experience in financial and
business matters that such person is capable of evaluating the merits and risks
of investing in the Company;

 

       (11) A natural person whose individual net worth, or joint net worth with
that person’s spouse (in each case, excluding the value of such person’s primary
residence), at the time of his purchase exceeds $1,000,000;

 

       (12) A natural person who had an individual income in excess of $200,000
in each of the two most recent years, or joint income with that person’s spouse
in excess of $300,000, in each of those years, and has a reasonable expectation
of reaching the same income level in the current year;

 

       (13) An executive officer or director of the Company;

 

       (14) An entity in which all of the equity owners qualify under any of the
above subparagraphs. If the undersigned belongs to this investor category only,
list the equity owners of the undersigned, and the investor category which each
such equity owner satisfies.

 

A.     FOR EXECUTION BY AN INDIVIDUAL:

                                                 

         By                                                                   
                                        

Date

                 Print Name:                                        
                                                 

B.     FOR EXECUTION BY AN ENTITY:

     Entity Name:                                        
                                                   
                                                      
    By                                                                   
                                        

Date

                 Print Name:                                        
                                                      
    Title:                                                                  
                                    



--------------------------------------------------------------------------------

C. ADDITIONAL SIGNATURES (if required by partnership, corporation or trust
document):

 

    

Entity Name:                                        
                                                 

          

                                                 

    

    By                                                             
                                            

  

Date

            

    Print Name:                                        
                                              

       

    Title:                                                             
                                      

       

Entity Name:                                        
                                                 

          

                                                 

    

    By                                                             
                                            

  

Date

    

 

    Print Name:                                        
                                              

       

    Title:                                                             
                                      

  



--------------------------------------------------------------------------------

EXHIBIT B-2

STOCK CERTIFICATE QUESTIONNAIRE

Pursuant to Section 2.2(b) of the Agreement, please provide us with the
following information:

 

1. The exact name that the Securities are to be registered in (this is the name
that will appear on the stock certificate(s)). You may use a nominee name if
appropriate:

 

2. The relationship between the Purchaser of the Securities and the Registered
Holder listed in response to Item 1 above:

 

3. The mailing address, telephone and telecopy number of the Registered Holder
listed in response to Item 1 above:

 

4. The Tax Identification Number (or, if an individual, the Social Security
Number) of the Registered Holder listed in response to Item 1 above:



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF IRREVOCABLE TRANSFER AGENT INSTRUCTIONS

As of             ,             

American Stock Transfer & Trust Company, LLC

6201 15th Avenue

Brooklyn, New York 11219

Attn: Jennifer Donovon

Ladies and Gentlemen:

Reference is made to that certain Securities Purchase Agreement, dated as of May
9, 2013 (the “Agreement”), by and among MediciNova, Inc., a Delaware corporation
(the “Company”), and the purchasers named on the signature pages thereto
(collectively, and including permitted transferees, the “Holders”), pursuant to
which the Company is issuing to the Holders shares (the “Shares”) of Common
Stock of the Company, par value $0.001 per share (the “Common Stock”), and
warrants (the “Warrants”), which are exercisable into shares of Common Stock.

This letter shall serve as our irrevocable authorization and direction to you
(provided that you are the transfer agent of the Company at such time and the
conditions set forth in this letter are satisfied), subject to any stop transfer
instructions that we may issue to you from time to time, if any, in each case
with respect to [                     ]1 (the “Applicable Holder”):

(i) to issue certificates representing shares of Common Stock at any time upon
transfer or resale of any Shares held by the Applicable Holder; and

(ii) to issue shares of Common Stock upon the exercise of any Warrants (the
“Warrant Shares”) held by the Applicable Holder to or upon the order of such
Applicable Holder from time to time upon delivery to you of a properly completed
and duly executed Exercise Notice, in the form attached hereto as Annex I, which
has been acknowledged by the Company as indicated by the signature of a duly
authorized officer of the Company thereon together with indication of receipt of
the exercise price therefor.

You acknowledge and agree that so long as you have received written confirmation
from the Company’s legal counsel that the applicable Shares or Warrant Shares
have been sold in conformity with Rule 144 under the Securities Act (“Rule 144”)
or are eligible for sale under Rule 144, without the requirement for the Company
to be in compliance with the current public information required under Rule 144
as to such securities and without volume or manner-of-sale restrictions, then,
unless otherwise required by law, promptly upon your receipt of (i) original
certificates representing the applicable Shares (endorsed or with stock powers
attached, signatures guaranteed) or (ii) a notice of transfer of the applicable
Shares (along with the applicable Shares, endorsed or with stock powers
attached, signatures guaranteed) or the Exercise Notice, you shall issue the
certificates representing, or issue to such Applicable Holder or transferee by
electronic delivery at the applicable balance account at the Depository Trust
Company, the Shares and/or the Warrant Shares, as the case may be, registered in
the names of such Applicable Holders or transferees, as the case may be, and
such newly issued Shares and/or Warrant Shares shall not bear any legend
restricting transfer of such Shares or the Warrant Shares and should not be
subject to any stop-transfer restriction; provided, however, that if such Shares
and Warrant Shares are not able to be sold under Rule 144 without the
requirement for the Company to be in compliance with the current public
information required under Rule 144 as to such securities and without volume or
manner-of-sale restrictions, then such Shares and/or Warrant Shares shall bear
the following legend:

 

1  Name of applicable purchaser to be inserted.



--------------------------------------------------------------------------------

THE OFFER AND SALE OF THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY APPLICABLE
STATE SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD,
TRANSFERRED, ASSIGNED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF (A) AN
EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OR
(B) AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN EACH CASE IN ACCORDANCE
WITH APPLICABLE STATE SECURITIES LAWS OR BLUE SKY LAWS AS EVIDENCED BY A LEGAL
OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY AND ITS TRANSFER
AGENT. NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN
CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING
ARRANGEMENT SECURED BY THE SECURITIES; PROVIDED THAT IN CONNECTION WITH ANY
FORECLOSURE OR TRANSFER OF THE SECURITIES, THE TRANSFERORS SHALL COMPLY WITH THE
PROVISIONS IN THE SECURITIES PURCHASE AGREEMENT, AND UPON FORECLOSURE OR
TRANSFER OF THE SECURITIES, SUCH FORECLOSING PERSON OR TRANSFEREE SHALL COMPLY
WITH ALL PROVISIONS CONTAINED IN THE SECURITIES PURCHASE AGREEMENT.

Please execute this letter in the space indicated to acknowledge your agreement
to act in accordance with these instructions.

 

Very truly yours,

MEDICINOVA, INC.

By:  

 

Name:  

 

Title:  

 

Acknowledged and Agreed:

AMERICAN STOCK TRANSFER & TRUST COMPANY, LLC

By:  

 

Name:  

 

Title:  

 

Date:                             ,             



--------------------------------------------------------------------------------

Annex I

FORM OF EXERCISE NOTICE

[To be executed by the Holder to purchase shares of Common Stock under the
Warrant]

Ladies and Gentlemen:

(1) The undersigned is the Holder of Warrant No.             (the “Warrant”)
issued by MediciNova, Inc., a Delaware corporation (the “Company”). Capitalized
terms used herein and not otherwise defined herein have the respective meanings
set forth in the Warrant.

(2) The undersigned hereby exercises its right to purchase             Warrant
Shares pursuant to the Warrant.

(3) The Holder intends that payment of the Exercise Price shall be made as
(check one):

¨         Cash Exercise

¨         “Cashless Exercise” under Section 10 of the Warrant

(4) If the Holder has elected a Cash Exercise, the Holder shall pay the sum of
$            in immediately available funds to the Company in accordance with
the terms of the Warrant.

(5) Pursuant to this Exercise Notice, the Company shall deliver to the Holder
Warrant Shares determined in accordance with the terms of the Warrant.

(6) By its delivery of this Exercise Notice, the undersigned represents and
warrants to the Company that in giving effect to the exercise evidenced hereby
the Holder will not beneficially own in excess of the number of shares of Common
Stock (as determined in accordance with Section 13(d) of the Securities Exchange
Act of 1934, as amended) permitted to be owned under Section 12 of the Warrant
to which this notice relates.

Dated:                                 

 

Name of Holder:  

 

By:  

 

Name:  

 

Title:  

 

(Signature must conform in all respects to name of Holder as specified on the
face of the Warrant)



--------------------------------------------------------------------------------

ACKNOWLEDGEMENT

The Company hereby acknowledges this Exercise Notice and receipt of the
appropriate exercise price and hereby directs American Stock Transfer & Trust
Company, LLC. to issue the above indicated number of shares of Common Stock in
accordance with the Irrevocable Transfer Agent Instructions dated             ,
            , from the Company and acknowledged and agreed to by American Stock
Transfer & Trust Company, LLC.

 

MEDICINOVA, INC.

By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF SECRETARY’S CERTIFICATE

May [    ], 2013

The undersigned hereby certifies that he is the duly elected, qualified and
acting Secretary of MediciNova, Inc., a Delaware corporation (the “Company”),
and that as such he is authorized to execute and deliver this certificate in the
name and on behalf of the Company and in connection with the Securities Purchase
Agreement, dated as of May 9, 2013, by and among the Company and the investors
party thereto (the “Securities Purchase Agreement”), and further certifies in
his official capacity, in the name and on behalf of the Company, the items set
forth below. Capitalized terms used but not otherwise defined herein shall have
the meaning set forth in the Securities Purchase Agreement.

1. Attached hereto as Exhibit A are true, correct and complete copies of the
resolutions duly adopted by the Board of Directors of the Company by unanimous
written consent on May 1, 2013 and the resolutions duly adopted by the duly
authorized Committee of the Board of Directors of the Company at a meeting held
on May 9, 2013. Such resolutions have not in any way been amended, modified,
revoked or rescinded, have been in full force and effect since their adoption to
and including the date hereof and are now in full force and effect.

2. Attached hereto as Exhibit B is a true, correct and complete copy of the
Certificate of Incorporation of the Company, together with any and all
amendments thereto currently in effect, and no action has been taken to further
amend, modify or repeal such Certificate of Incorporation, the same being in
full force and effect in the attached form as of the date hereof.

3. Attached hereto as Exhibit C is a true, correct and complete copy of the
Bylaws of the Company and any and all amendments thereto currently in effect,
and no action has been taken to further amend, modify or repeal such Bylaws, the
same being in full force and effect in the attached form as of the date hereof.

4. Each person listed on Exhibit D has been duly elected or appointed to the
position(s) indicated opposite his name and is duly authorized to sign the
Securities Purchase Agreement and each of the Transaction Documents on behalf of
the Company, and the signature appearing opposite such person’s name on
Exhibit D is such person’s genuine signature.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, I have signed my name as of the date first above written.

 

By:  

 

 

Name: Michael Coffee

 

Title: Secretary

I, Yuichi Iwaki, President and Chief Executive Officer, hereby certify that
Michael Coffee is the duly elected, qualified and acting Secretary of the
Company and that the signature set forth above is his true signature.

 

By:  

 

 

Name: Yuichi Iwaki, M.D., Ph.D.

 

Title: President and Chief Executive Officer

Signature Page to Secretary’s Certificate



--------------------------------------------------------------------------------

EXHIBIT A

Resolutions



--------------------------------------------------------------------------------

EXHIBIT B

Certificate of Incorporation



--------------------------------------------------------------------------------

EXHIBIT C

Bylaws



--------------------------------------------------------------------------------

EXHIBIT D

Officer Signatures

 

Name    Position    Signature      Yuichi Iwaki, M.D., Ph.D.    President and
Chief Executive Officer                                 
                                                 Michael Coffee    Chief
Business Officer                                 
                                                



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF OFFICER’S CERTIFICATE

May [    ], 2013

The undersigned, the President and Chief Executive Officer of MediciNova, Inc.,
a Delaware corporation (the “Company”), pursuant to Section 5.1(i) of the
Securities Purchase Agreement, dated as of May 9, 2010 by and among the Company
and the investors signatory thereto (the “Securities Purchase Agreement”),
hereby represents, warrants and certifies as follows (capitalized terms used but
not otherwise defined herein shall have the meaning set forth in the Securities
Purchase Agreement):

 

  1. The representations and warranties of the Company contained in the
Securities Purchase Agreement are true and correct in all material respects
(except for those representations and warranties which are qualified as to
materiality, in which case, such representations and warranties shall be true
and correct in all respects) as of the date when made and as of the date hereof,
as though made on and as of such date, except for such representations and
warranties that speak as of a specific date.

 

  2. The Company has performed, satisfied and complied in all material respects
with all covenants, agreements and conditions required by the Transaction
Documents to be performed, satisfied or complied with by it at or prior to the
date hereof.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, I have signed my name as of the date first above written.

 

By:  

 

 

Name: Yuichi Iwaki, M.D., Ph.D.

 

Title: President and Chief Executive Officer

Signature Page to Officer’s Certificate



--------------------------------------------------------------------------------

EXHIBIT F

WIRE INSTRUCTIONS